








FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


JANUARY 14, 2013


among


EDUCATION REALTY OPERATING PARTNERSHIP, LP
AND CERTAIN OF ITS SUBSIDIARIES, as Borrower


and


The Lenders Party Hereto


and


KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent




REGIONS BANK,
PNC BANK, NATIONAL ASSOCIATION, and ROYAL BANK OF CANADA
as Documentation Agents



--------------------------------------------------------------------------------



KEYBANC CAPITAL MARKETS, PNC CAPITAL MARKETS LLC, RBC CAPITAL MARKETS, and
REGIONS CAPITAL MARKETS,
AS CO-BOOKRUNNERS AND CO-LEAD ARRANGERS


















--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I Definitions
 
 
 
2
SECTION 1.01
Defined Terms
 
 
2
SECTION 1.02
Classification of Loans and Borrowings
 
 
22
SECTION 1.03
Terms Generally
 
 
22
SECTION 1.04
Accounting Terms; GAAP
 
 
23
ARTICLE II The Credits
 
 
 
23
SECTION 2.01
Commitments
 
 
23
SECTION 2.02
Loans and Borrowings.
 
 
23
SECTION 2.03
Requests for Revolving Borrowings
 
 
24
SECTION 2.04
Swingline.
 
 
25
SECTION 2.05
Letters of Credit.
 
 
26
SECTION 2.06
Funding of Borrowings.
 
 
30
SECTION 2.07
Interest Elections.
 
 
31
SECTION 2.08
Termination, Reduction and Increase of Commitments.
 
 
32
SECTION 2.09
Repayment of Loans; Evidence of Debt.
 
 
33
SECTION 2.10
Prepayment of Loans.
 
 
34
SECTION 2.11
Fees.
 
 
35
SECTION 2.12
Interest.
 
 
37
SECTION 2.13
Alternate Rate of Interest
 
 
37
SECTION 2.14
Increased Costs.
 
 
38
SECTION 2.15
Break Funding Payments
 
 
39
SECTION 2.16
Taxes.
 
 
40
SECTION 2.17
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
 
41
SECTION 2.18
Mitigation Obligations; Replacement of Lenders.
 
 
44
SECTION 2.19
Extension.
 
 
46
ARTICLE III Representations and Warranties
 
 
47
SECTION 3.01
Organization; Powers
 
 
47
SECTION 3.02
Authorization; Enforceability
 
 
47
SECTION 3.03
Governmental Approvals; No Conflicts
 
 
47
SECTION 3.04
Financial Condition; No Material Adverse Change.
 
 
48
SECTION 3.05
Properties.
 
 
48
SECTION 3.06
Intellectual Property
 
 
50
SECTION 3.07
Litigation and Environmental Matters.
 
 
50
SECTION 3.08
Compliance with Laws and Agreements
 
 
52
SECTION 3.09
Investment and Holding Company Status
 
 
52
SECTION 3.10
Taxes
 
 
52
SECTION 3.11
ERISA
 
 
52
SECTION 3.12
Disclosure
 
 
53
SECTION 3.13
Insurance
 
 
53
SECTION 3.14
Margin Regulations
 
 
53


i

--------------------------------------------------------------------------------




SECTION 3.15
Subsidiaries; REIT Qualification
 
 
53
ARTICLE IV Conditions
 
 
54
SECTION 4.01
Effective Date
 
 
54
SECTION 4.02
Each Credit Event
 
 
55
ARTICLE V Affirmative Covenants
 
 
55
SECTION 5.01
Financial Statements; Ratings Change and Other Information
 
 
55
SECTION 5.02
Financial Tests
 
 
57
SECTION 5.03
Notices of Material Events
 
 
57
SECTION 5.04
Existence; Conduct of Business
 
 
58
SECTION 5.05
Payment of Obligations
 
 
58
SECTION 5.06
Maintenance of Properties; Insurance.
 
 
58
SECTION 5.07
Books and Records; Inspection Rights.
 
 
59
SECTION 5.08
Compliance with Laws
 
 
59
SECTION 5.09
Use of Proceeds and Letters of Credit
 
 
59
SECTION 5.10
Fiscal Year
 
 
59
SECTION 5.11
Environmental Matters.
 
 
59
SECTION 5.12
Unencumbered Property Pool
 
 
60
SECTION 5.01
Additions to Unencumbered Pool
 
 
61
SECTION 5.02
Further Assurances
 
 
62
SECTION 5.03
[Reserved]
 
 
62
SECTION 5.04
Parent Covenants
 
 
62
ARTICLE VI Negative Covenants
 
 
63
SECTION 6.01
Sale/Leaseback
 
 
63
SECTION 6.02
Liens
 
 
63
SECTION 6.03
Fundamental Changes
 
 
64
SECTION 6.04
Investments, Loans, Advances and Acquisitions
 
 
64
SECTION 6.05
Hedging Agreements
 
 
65
SECTION 6.06
Restricted Payments
 
 
65
SECTION 6.07
Transactions with Affiliates
 
 
66
SECTION 6.08
Parent Negative Covenants
 
 
66
SECTION 6.09
Restrictive Agreements
 
 
66
SECTION 6.10
Indebtedness
 
 
67
ARTICLE VII Events of Default
 
 
67
ARTICLE VIII The Administrative Agent
 
 
70
ARTICLE IX Miscellaneous
 
 
72
SECTION 9.01
Notices
 
 
72
SECTION 9.02
Waivers; Amendments.
 
 
73
SECTION 9.03
Expenses; Indemnity; Damage Waiver.
 
 
74
SECTION 9.04
Successors and Assigns.
 
 
76
SECTION 9.05
Survival
 
 
79
SECTION 9.06
Counterparts; Integration; Effectiveness; Joint and Several.
 
 
79
SECTION 9.07
Severability
 
 
80
SECTION 9.08
Right of Setoff
 
 
80
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process.
 
 
81
SECTION 9.10
WAIVER OF JURY TRIAL
 
 
81
SECTION 9.11
Headings
 
 
82
SECTION 9.12
Confidentiality
 
 
82
SECTION 9.13
Interest Rate Limitation
 
 
82
SECTION 9.14
USA PATRIOT Act
 
 
83








ii

--------------------------------------------------------------------------------






SCHEDULES:


Schedule 2.01 – Commitments
Schedule 3.05(f) – Earthquake or Seismic Area
Schedule 3.07 – Litigation
Schedule 3.15 – Subsidiaries
Schedule 5.12 – Unencumbered Pool
Schedule 6.02 -- Existing Liens




EXHIBITS:


Exhibit A -- Form of Assignment and Acceptance
Exhibit B – Form of Compliance Certificate
Exhibit C – Form of Guaranty
Exhibit D – Form of Note
Exhibit E – Form of Borrowing Request/Interest Rate Election
Exhibit F – Joinder Agreement





iii

--------------------------------------------------------------------------------






THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES THAT
CERTAIN THIRD AMENDED AND RESTATED CREDIT AGREEMENT DATED SEPTEMBER 21, 2011 (AS
SAME WAS AMENDED FROM TIME TO TIME, THE "ORIGINAL CREDIT AGREEMENT"), ENTERED
INTO BETWEEN EDUCATION REALTY OPERATING PARTNERSHIP, LP
AND CERTAIN OF ITS SUBSIDIARIES, AS BORROWER, KEYBANK NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT, REGIONS BANK AND PNC BANK, NATIONAL ASSOCIATION, AS
CO-SYNDICATION AGENTS, AND
KEYBANC CAPITAL MARKETS, PNC CAPITAL MARKETS LLC
AND REGIONS CAPITAL MARKETS,
AS CO-BOOKRUNNERS AND CO-LEAD ARRANGERS, AND
THE VARIOUS LENDERS PARTY THERETO




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) dated as of
January 14, 2013, among


EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership,
EDR Tallahassee I, LLC, a Delaware limited liability company,
EDR Oxford, LLC, a Delaware limited liability company,
EDR Lawrence Limited Partnership, a Delaware limited partnership,
EDR Tallahassee Limited Partnership, a Delaware limited partnership,
EDR Tampa Limited Partnership, a Delaware limited partnership,
EDR Western Michigan Limited Partnership, a Delaware limited partnership,
EDR Berkeley LP, a Delaware limited partnership,
EDR Charlottesville LLC, a Delaware limited liability company,
EDR Charlottesville Jefferson LLC, a Delaware limited liability company,
EDR Charlottesville Wertland LLC, a Delaware limited liability company,
EDR Lexington II LLC, a Delaware limited liability company,
EDR Orlando Limited Partnership, a Delaware limited partnership
EDR Gainesville Limited Partnership, a Florida limited partnership
EDR Carbondale, LLC, a Delaware limited liability company
District on 5th Tuscon LLC, a Delaware limited liability company
CV East Lansing MI LLC, a Delaware limited liability company
Province Kent Ohio LLC, a Delaware limited liability company
The Province Greenville NC LP, a Delaware limited partnership
University Village Towers LP, a Delaware limited partnership
Irish Row at Vaness LLC, a Delaware limited liability company
3949 Lindell LLC, a Delaware limited liability company


the LENDERS party hereto,


KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent, and




--------------------------------------------------------------------------------




KEYBANC CAPITAL MARKETS, PNC CAPITAL MARKETS LLC, RBC CAPITAL MARKETS and
REGIONS CAPITAL MARKETS, as Co- Bookrunners and Co-Lead Arrangers
REGIONS BANK, PNC BANK, NATIONAL ASSOCIATION and ROYAL BANK OF CANADA as
Documentation Agents


The parties hereto agree as follows:
WHEREAS, the Borrower, KeyBank National Association and the other parties
referenced above (the "Original Lenders") entered into the Original Credit
Agreement wherein loans and other financial accommodations were extended to the
Borrower; and
WHEREAS, certain of the Original Lenders have assigned their interests in under
the Original Credit Agreement to KeyBank National Association; and
WHEREAS, the Borrower, KeyBank, National Association, as the Administrative
Agent and the Lenders which have not been replaced, together with certain new
Lenders party hereto, desire to modify, amend and restate the Original Credit
Agreement as provided herein.
ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Unencumbered Property” means Real Property (a) that is approved by
the Administrative Agent and the Majority Lenders in their sole discretion, or
(b) that at all times satisfies all of the following criteria as determined by
the Administrative Agent in its reasonable discretion: (i) such Real Property is
wholly-owned by a Person which is or shall become a Borrower, either in fee
simple title or through an Eligible Off Campus Ground Lease or an Eligible
Property Lease; (ii) is not subject to a Lien in favor of any Person in any
manner, other than Permitted Encumbrances; (iii) consists of completed
income-producing, first-class collegiate housing communities of scope and
quality consistent with the Borrower’s overall portfolio of Real Property; (iv)
is located in states in the United States of America; (v) is managed by a
Borrower, its Subsidiary or the Management Company; (vi) a final certificate of
occupancy, or the local equivalent, has been issued by the appropriate
Governmental Authority for all of the improvements on the Real Property; (vii)
no material deferred maintenance and no capital improvements are required to
continue operating as a first-class collegiate housing community, as determined
by an architectural or engineering report reasonably approved by the
Administrative Agent; and (viii) the owner of the

- 2 -

--------------------------------------------------------------------------------




subject Real Property must be able to make the representations and warranties in
Sections 3.05 and 3.07 as to such Real Property.
“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjusted Unencumbered NOI” means Unencumbered NOI for the most recently ended
testing period less the Capital Expenditures Reserve.
“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the then applicable Adjusted
LIBO Rate for one month interest periods, plus 1.00% per annum. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Credit Exposure most recently in effect, giving effect to any
assignments.
“Applicable Rate” means, as applicable from time to time:
(a) subject to clause (b) below, for any day, with respect to any ABR Loan or
Eurodollar Revolving Loan, as the case may be, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurodollar Spread,” as the case
may be, based upon the Total Leverage Ratio applicable on such date:



- 3 -

--------------------------------------------------------------------------------




Total Leverage Ratio
ABR
Spread
Eurodollar
Spread
Category 1
<45%
.45%
1.45%
Category 2
>45% but <50%
.65%
1.65%
Category 3
>50% but <55%
.85%
1.85%
Category 4
> 55%
1.05%
2.05%



Each change in the Applicable Rate shall apply during the period commencing on
the date of the most recent Compliance Certificate delivered to the
Administrative Agent and ending on the date of receipt of the next Compliance
Certificate pursuant to Section 5.01(c). If a Compliance Certificate is not
delivered to the Administrative Agent in accordance with Section 5.01(c) the
Applicable Rate shall be deemed to be in Category 4 until the required
Compliance Certificate is delivered to the Administrative Agent.
(b) If Parent obtains an Investment Grade Rating, the Borrower may, upon written
notice to the Administrative Agent, make an irrevocable one time election to
exclusively use the below table based on the Debt Rating of the Parent, and
thereafter the Applicable Rate shall be determined based on the applicable rate
per annum set forth in the below table notwithstanding any failure of the Parent
to maintain an Investment Grade Rating or any failure of the Parent to maintain
a Debt Rating.


Investment Grade Rating
ABR
Spread
Eurodollar
Spread
Facility Fee
Category 1
At least A- or A3
0.00%
1.00%
0.15%
Category 2
At least BBB+ or Baa1
0.05%
1.05%
0.20%
Category 3
At least BBB or Baa2
0.15%
1.15%
0.25%
Category 4
At least BBB- or Baa3
0.35%
1.35%
0.30%
Category 5
Below BBB-, Baa3 or unrated
0.70%
1.70%
0.35%





Each change in the Applicable Rate resulting from a change in the Debt Rating of
the Parent shall be effective for the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. Notwithstanding the above, (i) if at any time there is a
split in the Debt Ratings of Parent between S&P, Fitch and Moody’s, then the
Applicable Rate shall be determined by reference to the highest such Debt
Rating; (ii) if there is a split in Debt Ratings of the Parent between S&P,
Fitch and Moody’s of more than one level,

- 4 -

--------------------------------------------------------------------------------




then the Pricing Level that is one level lower than the Pricing Level of the
higher Debt Rating shall apply; and (iii) if the Parent does not have any Debt
Rating, Category 5 shall apply.
“Approved Fund” has the meaning set forth in Section 9.04(b).
“Assets Under Development” means all Real Property, or phases thereof, that is
under construction or development as an income-producing project in a diligent
manner and in accordance with industry standard construction schedules, but for
which a certificate of occupancy has not been issued.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assumed Unsecured Debt Service” means the annual debt service on account of all
Unsecured Debt (including the Revolving Credit Exposure) of the Consolidated
Group, determined assuming a debt service based on a thirty (30) year,
mortgage-style principal amortization at an annual interest rate equal to the
greatest of (i) the interest rate in effect under this Agreement at any time of
calculation, (ii) the imputed ten (10) year United States Treasury bill yield at
any time of calculation based upon published quotes for Treasury bills having
ten (10) years to maturity plus two percent (2.00%) and (iii) seven percent
(7.0%).
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means, collectively, Education Realty Operating Partnership, LP, a
Delaware limited partnership, EDR Tallahassee I, LLC, a Delaware limited
liability company, EDR Oxford, LLC, a Delaware limited liability company, EDR
Lawrence Limited Partnership, a Delaware limited partnership, EDR Tallahassee
Limited Partnership, a Delaware limited partnership, EDR Tampa Limited
Partnership, a Delaware limited partnership, EDR Western Michigan Limited
Partnership, a Delaware limited partnership, EDR Berkeley LP, a Delaware limited
partnership, EDR Charlottesville LLC, a Delaware limited liability company, EDR
Charlottesville Jefferson LLC, a Delaware limited liability company, EDR
Charlottesville Wertland LLC, a Delaware limited liability company, EDR
Lexington II LLC, a Delaware limited liability company, EDR Orlando Limited
Partnership, a Delaware limited partnership, EDR Gainesville Limited
Partnership, a Florida limited partnership, EDR Carbondale, LLC, a Delaware
limited liability company, District on 5th Tuscon LLC, a Delaware limited
liability company, CV East Lansing MI LLC, a Delaware limited liability company,
Province Kent Ohio LLC, a Delaware limited liability company, The Province
Greenville NC LP, a Delaware limited partnership, University Village Towers LP,
a Delaware limited partnership, Irish Row at Vaness LLC, a Delaware limited
liability company, 3949 Lindell LLC, a Delaware limited liability company, and
any other Person who from time to time becomes a “Borrower” as required by
Section 5.13.

- 5 -

--------------------------------------------------------------------------------




“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Base Availability” means, as adjusted from time to time pursuant to
the terms hereof, the lesser of (a) an amount equal to (i) sixty percent (60%)
of the Unencumbered Pool Value less (ii) any Unsecured Debt of the Consolidated
Group (excluding any amount due under this Agreement); or (b) the Unencumbered
Mortgageability Amount.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
(a) the aggregate number of beds available for lease in each Real Property
parcel owned by Borrower or any Subsidiary measured as of the last day of each
of the immediately preceding four (4) calendar quarters and averaged, multiplied
by (b) $125.00.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or affiliated group (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of shares representing more than thirty percent (30%) of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Parent; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent by Persons who were neither (i) nominated
by the board of directors of the Parent nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of the Parent by
any Person or group.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement. Notwithstanding anything herein to the

- 6 -

--------------------------------------------------------------------------------




contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender's Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$375,000,000.00.
“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.
“Consolidated Group” means Parent and all Persons whose financial results are
consolidated with Parent for financial reporting purposes under GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.
“Credit Party” means each Borrower and each Guarantor.
“Debt Rating” means, as of any date of determination, the rating as determined
by either (a) S&P, (b) Moody's or (c) Fitch and either of S&P and Moody’s, of a
Person’s non-credit enhanced, senior unsecured long term debt. The Debt Rating
in effect at any date is the Debt Rating that is in effect at the close of
business on such date.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of this Agreement.

- 7 -

--------------------------------------------------------------------------------




“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment or
participations in respect of Letters of Credit, within two (2) Business Days of
the date required to be funded by it hereunder; (b) has notified the Borrower or
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such notification or public statement
relates to such Lender’s obligation to fund a Loan or participations in respect
of Letters of Credit or Swing Loans hereunder and indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan or participations in respect of Letters of Credit or Swing Loans
is not or cannot be satisfied) or under other agreements in which it commits to
extend credit; (c) has failed, within two (2) Business Days after written
request by the Administrative Agent or a Borrower (and the Administrative Agent
has received a copy of such request), to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has: (i) become the subject of a proceeding under any Debtor Relief Law;
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it; or (iii) in the
good faith determination of the Administrative Agent, taken any material action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Lender.
“Dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means an amount derived from (a) net income (including deferred fee
revenue associated with third party development efforts that have commenced),
plus (b) to the extent included in the determination of net income,
depreciation, amortization, interest expense and income taxes (excluding
straight line impact of GAAP land lease expense), plus or minus (c) to the
extent included in the determination of net income, any extraordinary losses or
gains resulting from sales or payment of Indebtedness, and (d) as approved by
the Administrative Agent, such approval not to be unreasonably withheld, any
extraordinary, non-recurring expenses associated with any financing, merger,
acquisition, divestiture, asset impairment or other capital transaction, in each
case, as determined on a consolidated basis in accordance with GAAP, and
including (without duplication) the Equity Percentage of EBITDA for the
Borrower’s Unconsolidated Affiliates. If EBITDA is calculated over a period of
less than four (4) quarters which includes the month of August, then the average
EBITDA for the months in the calculation period other than August will be
substituted for the August EBITDA.

- 8 -

--------------------------------------------------------------------------------




“EDR” means Education Realty Operating Partnership, LP, a Delaware limited
partnership.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Off Campus Ground Lease” shall mean a lease with respect to Real
Property (or a portion thereof) not owned by a university, college or other
educational entity entered into by a Borrower or a Subsidiary meeting the
following requirements: (a) a remaining term (including renewal options
exercisable at lessee’s sole option) of at least thirty (30) years, (b) may be
transferred and/or assigned by lessee without landlord’s consent and (c) the
Administrative Agent has determined that the ground lease is financeable in that
it contains customary lender protection provisions and provides or allows for,
without further consent from the landlord, (i) notice and right to cure to
lessee’s lender, (ii) a pledge and mortgage of the leasehold interest, (iii)
recognition of a foreclosure of the leasehold interest including no prohibition
on entering into a new lease with the lender, and (iv) no right of landlord to
terminate the lease without consent of lessee’s lender.
“Eligible Property Lease” shall mean a lease with respect to Real Property (or a
portion thereof) owned by a university, college or other educational entity
entered into by a Borrower or a Subsidiary which does not constitute an Eligible
Off Campus Ground Lease and is acceptable to the Administrative Agent in its
reasonable discretion, such acceptance not to be unreasonably withheld,
conditioned or delayed.
“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or (iii)
the violation, or alleged violation, of any Environmental Laws or Environmental
Permits of or from any Governmental Authority relating to environmental matters
connected with any property owned, leased or operated by the Borrower or any of
its Subsidiaries.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 
9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1801 et
seq., the Federal Insecticide, Fungicide, and

- 9 -

--------------------------------------------------------------------------------




Rodenticide Act, 7 U.S.C. §  136 et seq., the Resource Conservation and Recovery
Act (“RCRA”), 42 U.S.C. §  6901 et seq., the Toxic Substances Control Act, 15
U.S.C. §  2601 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Clean
Water Act, 33 U.S.C. §  1251 et seq., the Occupational Safety and Health Act, 29
U.S.C. §  651 et seq., (to the extent the same relates to any Hazardous
Materials), and the Oil Pollution Act of 1990, 33 U.S.C. §  2701 et seq., as
such laws have been amended or supplemented, and the regulations promulgated
pursuant thereto, and all analogous state and local statutes.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.
“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.
“Equity Percentage” means the aggregate ownership percentage of Borrower in each
Unconsolidated Affiliate, which shall be calculated as the greater of (a)
Borrower’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, and (b)
Borrower’s economic ownership interest in the Unconsolidated Affiliate,
reflecting Borrower’s share of income and expenses of the Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates

- 10 -

--------------------------------------------------------------------------------




of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded FATCA Tax” means any tax, assessment or other governmental charge
imposed under FATCA that would not have been imposed but for a failure by a
Lender or a Participant (or any financial institution through which any payment
is made to such Lender or Participant) to comply with Section 2.16.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
“Extension Request” has the meaning set forth in Section 2.20.
“Facility Fee” has the meaning set forth in Section 2.11(b).
“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof if, as amended, FATCA provides a commercially
reasonable mechanism to avoid the tax imposed thereunder by satisfying the
information reporting and other requirements of FATCA.

- 11 -

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, the chief accounting
officer or treasurer of the Borrower.
"Fitch" means Fitch, Inc., and its successors.
“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the Adjusted EBITDA of
the Consolidated Group for the immediately preceding four (4) calendar quarters;
to (b) all of the principal due and payable (excluding principal due at
maturity) and principal paid on the Indebtedness (including scheduled payments
on Capital Lease Obligations) of the Consolidated Group, plus the Interest
Expense of the Consolidated Group, plus the aggregate of all cash dividends
payable on the preferred stock of the Parent or any of its Subsidiaries, in each
case for the period used to calculate Adjusted EBITDA, all of the foregoing
calculated without duplication.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Funds From Operations” shall mean net income of the Borrower determined in
accordance with GAAP, plus depreciation and amortization, revenues on
participating projects which are deferred for GAAP purposes, excluding the
impact of straight line accounting treatment on rents and leasehold rent
expense, transaction cost related to acquisitions, severance costs and other non
cash items;; provided, that there shall not be included in such calculation any
gain or loss from debt restructuring and sales of property or, as approved by
the Administrative Agent, such approval not to be unreasonably withheld, any
extraordinary, non-recurring expenses associated with any financing, merger,
acquisition, divestiture, or other capital transaction. Funds From Operations
will be calculated for the four (4) calendar quarters immediately preceding the
date of the calculation. Funds From Operations shall be calculated on a
consolidated basis, and including (without duplication) the Equity Percentage of
Funds From Operations for the Borrower’s Unconsolidated Affiliates.
“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

- 12 -

--------------------------------------------------------------------------------




“GrandMarc at the Corner Property” means the Real Property located at 301 N.W.
15th Street, Charlottesville, Virginia 22903.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means the Parent, and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.
“Guaranty” means a guaranty in the form of Exhibit C attached hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Historical Value” shall mean the purchase price of Real Property (including
improvements) and ordinary related purchase transaction costs, plus the cost of
subsequent capital improvements (including construction costs for property under
construction or development) made by the Borrower, less any provision for
losses, all determined in accordance with GAAP. If the Real Property is
purchased as a part of a group of properties, the Historical Value shall be
calculated based upon a pro rata allocation of the aggregate purchase price by
the Borrower based on net operating income of such property, and consistent with
GAAP.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under

- 13 -

--------------------------------------------------------------------------------




conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
provided that the liability of EDR under that Guarantee dated September 16, 2010
executed in favor of PNC Bank, National Association in connection with the
construction loan for the Johns Hopkins Asset shall be valued at $0 until such
time as a default or other triggering event with respect to such Guarantee shall
occur (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances, (k) all
obligations contingent or otherwise, of such Person with respect to any Hedging
Agreements (calculated on a mark-to-market basis as of the reporting date), and
(l) payments received in consideration of sale of an ownership interest in
Borrower when the interest so sold is determined, and the date of delivery is,
more than one (1) month after receipt of such payment and only to the extent
that the obligation to deliver such interest is not payable solely in such
interest of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Indebtedness shall be calculated on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of Indebtedness for the Borrower’s Unconsolidated Affiliates.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Excluded FATCA
Tax.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Expense” shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower’s Unconsolidated Affiliates.
“Interest Payment Date” means the first Business Day of each calendar month.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (b)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the

- 14 -

--------------------------------------------------------------------------------




last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
“Investment Grade Rating” means a Debt Rating of BBB- or better from Standard &
Poor’s or Fitch, or Baa3 or better from Moody’s.
“Issuing Bank” means KeyBank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“Johns Hopkins Asset” means the 20-story, 572-bed graduate student housing
complex being constructed at the Science + Technology Park at Johns Hopkins
Medical Institute in Baltimore, Maryland.
“KeyBank” means KeyBank, National Association, in its individual capacity.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity

- 15 -

--------------------------------------------------------------------------------




comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” means this Agreement, the Notes, the Guaranty and all other
instruments, agreements and written obligations executed and delivered by any of
the Credit Parties in connection with the transactions contemplated hereby.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, as of any date of determination, Lenders having in
excess of 50% of the aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the Issuing Bank to issue Letters of Credit
have been terminated pursuant to Article VII, Lenders holding in the aggregate
in excess of 50% of the aggregate Loans (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Exposure being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Loans held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders; provided further that at all times when two or more Lenders
are party to this Agreement, the term “Majority Lenders” shall in no event mean
less than two Lenders unless only two Lenders are party to this Agreement and
one of such Lenders is a Defaulting Lender
“Management Company” means the manager of the Real Property owned by EDR or a
Subsidiary of EDR.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of (i) the Borrower
and its Subsidiaries, other than owners of Real Property in the Unencumbered
Pool, and the Guarantor, taken as a whole, or (ii) any owner of Real Property in
the Unencumbered Pool, (b) the ability of any of the Credit Parties to perform
their obligations under the Loan Documents or (c) the rights of or benefits
available to the Administrative Agent or the Lenders under the Loan Documents.

- 16 -

--------------------------------------------------------------------------------




“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the other Credit Parties in an aggregate principal
amount exceeding $10,000,000.
“Maturity Date” means January 14, 2017 , as the same may be extended in
accordance with Section 2.20.
“Maximum Loan Available Amount” means, on any date, an amount equal to the
lesser of (a) the aggregate Commitments or (b) the aggregate Borrowing Base
Availability.
“Maximum Rate” shall have the meaning set forth in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto or
assignee of the business of such company in the business of rating debt.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Operating Income” shall mean, for any income producing operating Real
Property, the difference between (a) any rentals, proceeds and other income
received from such property, including early lease termination penalties to the
extent no new tenant is in place and allocated over the applicable remaining
term (but excluding (i) security or other deposits, and (ii) other income of a
non-recurring nature) during the determination period, less (b) an amount equal
to all costs and expenses (excluding Interest Expense, any expenditures that are
capitalized in accordance with GAAP, non-cash expenses such as depreciation and
amortization, and as approved by the Administrative Agent, such approval not to
be unreasonably withheld, any extraordinary, non-recurring expenses associated
with any financing, merger, acquisition, divestiture, or other capital
transaction) incurred as a result of, or in connection with, or properly
allocated to, the operation or leasing of such property during the determination
period; provided, however, that the amount for the expenses for the management
of a property included in clause (b) above shall be set at three percent (3%) of
(I) the amount provided in clause (a) above, less (II) a bad debt allowance. Net
Operating Income shall be calculated based on the immediately preceding four (4)
calendar quarters unless the Real Property has not been owned by the Borrower or
its Subsidiaries for four (4) calendar quarters, in which event (i) Net
Operating Income shall be calculated for the period of ownership, and
annualized, and (ii) if the period of ownership includes the month of August,
the Net Operating Income for August will be disregarded in the annualization
calculation. Net Operating Income shall be calculated on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of Net Operating Income for the Borrower’s Unconsolidated Affiliates.
“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as

- 17 -

--------------------------------------------------------------------------------




the same may be amended, supplemented, modified or restated from time to time;
“Notes” means, collectively, all of such Notes outstanding at any given time.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
reimbursement obligations and all other obligations related to any Letter of
Credit; and (c) all other indebtedness, liabilities, obligations, covenants and
duties of the Borrower owing to the Administrative Agent, the Issuing Bank or
any Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, any
fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes
or the Excluded FATCA Taxes.
“Parent” means Education Realty Trust, Inc., a Maryland corporation and the
parent of EDR.
“Participant” has the meaning given that term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
(b)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(c)    deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
(d)    the Title Instruments and Liens which do not secure Indebtedness and
other customary matters;
(e)    uniform commercial code protective filings with respect to personal
property leased to the Borrower or any Subsidiary; and
(f)    landlords’ liens for rent not yet due and payable;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.

- 18 -

--------------------------------------------------------------------------------




“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with this Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Person), together with all equipment, furniture, materials, supplies
and personal property now or hereafter located at or used in connection with the
land and all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by any Person.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

- 19 -

--------------------------------------------------------------------------------




“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property.
“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.
“Required Lenders” means, as of any date of determination, Lenders having in
excess of 66 and 2/3% of the aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the Issuing Bank to issue Letters of
Credit have been terminated pursuant to Article VII, Lenders holding in the
aggregate in excess of 66 and 2/3% of the aggregate Loans (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Exposure being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Loans held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided further that at all times when two
or more Lenders are party to this Agreement, the term “Required Lenders” shall
in no event mean less than two Lenders unless only two Lenders are party to this
Agreement and one of such Lenders is a Defaulting Lender.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such ownership interests in the Borrower or any option, warrant or other
right to acquire any such shares of capital stock of the Borrower.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating debt.
“Secured Debt” means all Indebtedness, whether on a recourse or a non-recourse
basis, which is secured by a Lien on any asset of any Person.
“Secured Recourse Debt” means all Secured Debt of any Person on a recourse
basis.

- 20 -

--------------------------------------------------------------------------------




“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent. EDR is a
Subsidiary of the Parent.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means KeyBank, National Association, in its capacity as
lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Tangible Net Worth” shall mean total assets (without deduction for accumulated
depreciation) less (1) all intangibles and (2) all liabilities (including
contingent and indirect liabilities), all determined in accordance with GAAP.
The term "intangibles" shall include, without limitation, (i) deferred charges,
and (ii)  the aggregate of all amounts appearing on the assets side of any such
balance sheet for franchises, licenses, permits, patents, patent applications,
copyrights, trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses and other like intangibles. The term "liabilities" shall
include, without limitation, (i) Indebtedness secured by Liens on Property of
the Person with respect to which Tangible Net Worth is being computed whether or
not such Person is liable for the payment thereof, (ii) deferred liabilities,
and (iii) Capital Lease Obligations. Tangible Net Worth shall be calculated on a
consolidated basis in accordance with GAAP.

- 21 -

--------------------------------------------------------------------------------




“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Title Instruments” means all instruments of record in the Office of the County
Clerk, the Real Property Records or of any other Governmental Authority
affecting title to all or any part of the Real Property in the Unencumbered
Pool, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Real Property in the Unencumbered Pool.
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower’s and its Subsidiaries’ Real Property and other assets
as set forth in the definition of Value, plus (b) the amount of any cash and
cash equivalents, excluding tenant security and other restricted deposits of the
Borrower and its Subsidiaries. Total Asset Value shall be calculated on a
consolidated (inclusive of the Equity Percentage in Unconsolidated Affiliates
and unconsolidated joint ventures) basis in accordance with GAAP.
“Total Leverage Ratio” shall mean the ratio (expressed as a percentage) of
(a) the Indebtedness of the Consolidated Group to (b) Total Asset Value.
“Total Secured Debt Ratio” shall mean the ratio (expressed as a percentage) of
(a) the Secured Debt of the Consolidated Group to (b) Total Asset Value.
“Total Secured Recourse Debt Ratio” shall mean the ratio (expressed as a
percentage) of (a) the Secured Recourse Debt of the Consolidated Group to (b)
Total Asset Value.
“Total Unsecured Debt to Unencumbered Pool Value Ratio” shall mean the ratio
(expressed as a percentage) of (a) the Unsecured Debt of the Consolidated Group
to (b) Unencumbered Pool Value.
“Total Additional Unsecured Debt Ratio” shall mean the ratio (expressed as a
percentage) of (a) the Unsecured Debt (other than the Loans and the LC Exposure)
of the Consolidated Group to (b) Total Asset Value.
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

- 22 -

--------------------------------------------------------------------------------




“Unencumbered Assumed Debt Service Coverage Ratio” shall mean the ratio of (i)
Adjusted Unencumbered NOI to (b) Assumed Unsecured Debt Service.
“Unencumbered Mortgageability Amount” means the maximum Revolving Credit
Exposure that provides an Unencumbered Assumed Debt Service Coverage Ratio equal
to 1.40:1.00.
“Unencumbered NOI” means, Net Operating Income for the prior four fiscal
quarters from Acceptable Unencumbered Properties included in the Unencumbered
Pool.
“Unencumbered Pool” has the meaning set forth in Section 5.12.
“Unencumbered Pool Value” means, as to each Acceptable Unencumbered Property in
the Unencumbered Pool, (a) for Acceptable Unencumbered Property that has been
owned by the Borrower for less than twelve (12) months, the Historical Value of
such Acceptable Unencumbered Property, and (b) for Acceptable Unencumbered
Property that has been owned by the Borrower for twelve (12) months or longer,
the Adjusted Unencumbered NOI for the most recently ended four (4) quarters for
such Acceptable Unencumbered Property, and then divided by seven percent (7.0%).
“Unused Fee” has the meaning set forth in Section 2.11(a).
“Unsecured Debt” means all Indebtedness of any Person which is not Secured Debt.
“Value” means the sum of the following:
(a)    for Real Property that has been owned by the Borrower for twelve (12)
months or longer, the Net Operating Income for the most recently ended four
fiscal (4) quarters for such Real Property, and then divided by seven percent
(7.0%); plus
(b)    for Real Property that has been owned by the Borrower or its Subsidiary
for less than twelve (12) months, the Historical Value of such Real Property;
plus
(c) for Real Property that is Assets Under Development or undeveloped land, the
Historical Value of the subject property; plus
(d) for the mezzanine loan investment in the Johns Hopkins Asset, the lesser of
(i) the current outstanding principal balance thereof or, (ii) 80% of the most
recent appraised value of the Johns Hopkins Asset less the principal balance of
the senior loan secured by the Johns Hopkins Asset; plus
(e) the value of any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases under GAAP and
included as Indebtedness.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

- 23 -

--------------------------------------------------------------------------------




SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. All references to the Borrower shall be deemed to be references
to all Persons constituting the Borrower or each of them (whichever the context
requires) and the obligations of such Persons under this Agreement and the other
Loan Documents shall be joint and several as they relate to the Borrower.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All financial
definitions and covenants shall be calculated on a consolidated basis, and with
the impact and results for any non-wholly owned Subsidiary or Affiliate being
determined by multiplying the applicable amount by the percentage of Borrower’s
ownership interest in such non-wholly owned Subsidiary or Affiliate.
ARTICLE II    

The Credits

- 24 -

--------------------------------------------------------------------------------




SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender's Revolving Credit Exposure exceeding such
Lender's Commitment or (ii) the sum of the total Revolving Credit Exposures
exceeding the total Maximum Loan Available Amount; provided however, that no
Lender shall be obligated to make a Revolving Loan in excess of such Lender’s
Applicable Percentage of the difference between the Maximum Loan Available
Amount and the Revolving Credit Exposure. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.
SECTION 2.02    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1,000,000, provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, EDR (on behalf of the Borrower) shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 12:00 noon, Boston, Massachusetts time, three Business Days before
the date of the proposed Borrowing or (b) in the

- 25 -

--------------------------------------------------------------------------------




case of an ABR Borrowing, not later than 12:00 noon, Boston, Massachusetts time,
one Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
11:00 a.m., Boston, Massachusetts time, on the date of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in the form of Exhibit E attached hereto and hereby
made a part hereof and signed by EDR, on behalf of the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Revolving Borrowing is specified in the
Borrowing Request, then the requested Revolving Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month's duration, in the case of a Eurodollar Borrowing.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
SECTION 2.04    Swingline.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $30,000,000.00 or (ii) the sum of the
total Revolving Credit Exposures exceeding the total Maximum Loan Available
Amount; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., Boston,

- 26 -

--------------------------------------------------------------------------------




Massachusetts time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 4:00 p.m., Boston, Massachusetts time, on the
requested date of such Swingline Loan.
The Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., Boston, Massachusetts time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender's Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, within two (2) Business Days after receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender's Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever, provided no Lender shall be required to acquire a
participation in a Swingline Loan to the extent same would result in such
Lender's Revolving Credit Exposure exceeding such Lender's Commitment. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear, in each instance in accordance with
Section 2.17(a); provided that any such payment so remitted shall be repaid to
the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
SECTION 2.05    Letters of Credit.

- 27 -

--------------------------------------------------------------------------------




(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time prior to thirty (30) days before the termination
of the Availability Period. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. The Administrative Agent shall remit a copy of such request to the
Lenders. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $45,000,000, (ii) the total
Revolving Credit Exposures shall not exceed the total Maximum Loan Available
Amount, and (iii) the face amount of the subject Letter of Credit shall not be
less than $100,000. The Issuing Bank shall have no obligation to issue a Letter
of Credit if a default of any Lender’s obligations to fund any amount under this
Agreement exists or any Lender is at such time a Defaulting Lender hereunder,
unless the Issuing Bank has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the Issuing Bank’s risk with respect to
such Lender (with cash collateral pledged to the Issuing Bank in the amount of
such defaulting or Defaulting Lender’s pro rata portion of the Letter of Credit
being deemed satisfactory).
(c)    Expiration Date. Each Letter of Credit shall expire not later than the
close of business on the date that is thirty (30) days prior to the Maturity
Date unless (1) all the Lenders have approved such expiry date, or (2) the
Borrower agrees to deliver to the Administrative Agent no later than sixty (60)
days prior to the Maturity Date cash collateral in an amount equal to the
undrawn amount of such Letter of Credit, with the Borrower hereby irrevocably
requesting a Revolving Borrowing of an ABR Loan to fund such cash collateral
payment in the event the Borrower does not deliver such cash collateral to the
Administrative Agent on the due date thereof.

- 28 -

--------------------------------------------------------------------------------




(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever, provided no Lender shall be required to acquire a
participation in a Letter of Credit to the extent same would result in such
Lender's Revolving Credit Exposure exceeding such Lender's Commitment.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Boston, Massachusetts time, on the Business Day that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Boston, Massachusetts time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then on the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower's obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender's Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests

- 29 -

--------------------------------------------------------------------------------




may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank, the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any information to the contrary, or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether

- 30 -

--------------------------------------------------------------------------------




the Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(d). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment

- 31 -

--------------------------------------------------------------------------------




of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower's risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Required Lenders), be
applied to satisfy other obligations of the Borrower under this Agreement,
provided that, to the extent such obligations are owed to Lenders, such
application shall be on a pro rata basis. If the Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.
SECTION 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Boston, Massachusetts time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Boston, Massachusetts and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.

- 32 -

--------------------------------------------------------------------------------




SECTION 2.07    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in the form of a Borrowing Request (with proper election made for an
interest rate election only) and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

- 33 -

--------------------------------------------------------------------------------




(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
SECTION 2.08    Termination, Reduction and Increase of Commitments.
(a)    Unless previously terminated by the Administrative Agent or Borrower in
accordance with this Agreement, the Commitments shall terminate on the Maturity
Date.
(b)    The Borrower may only reduce the Commitments without the prior written
consent of the Administrative Agent and all of the Lenders in the following
circumstances: the Borrower may from time to time reduce the Commitments,
provided that each reduction in the Commitments shall be in an amount that is at
least $5,000,000 and an integral multiple of $500,000, and the total Commitments
may not be reduced to less than an aggregate of $50,000,000 unless the
Commitments are reduced to zero and terminated. The Borrower shall not reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.10, the total Revolving Credit Exposures
would exceed the Maximum Loan Available Amount as reduced. After any reduction
in the Commitments, the Borrower’s option to increase the Commitments provided
in Section 2.08(d) shall terminate.
(c)    The Borrower shall notify the Administrative Agent of any election to
reduce the Commitments under Section 2.08(b) at least three (3) Business Days
prior to the effective date of such reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable.
Any reduction of the Commitments shall be permanent. Each reduction in the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
(d)    So long as the Borrower is not then in Default, and the Borrower has not
previously decreased the Commitments under Section 2.08(b), the Borrower may,
prior to January 14, 2017, request that the Commitments be increased, so long as
(a) each increase is in a minimum amount of $10,000,000.00 and an integral
multiple of $5,000,000 (or such smaller amounts as the Administrative Agent may
approve), (b) the Borrower has not

- 34 -

--------------------------------------------------------------------------------




previously reduced the Commitments, and (c) the aggregate Commitments do not
exceed $500,000,000.00 (the “Maximum Commitment”). If the Borrower requests that
the total Commitments be increased, the Administrative Agent shall use its best
efforts to obtain increased or additional commitments up to the Maximum
Commitment, and to do so the Administrative Agent may obtain additional lenders
of its choice (and approved by Borrower, such approval not to be unreasonably
withheld or delayed), and without the necessity of approval from any of the
Lenders. The Borrower and each other Credit Party shall execute an amendment to
this Agreement, additional Notes and other documents as the Administrative Agent
may reasonably require to evidence the increase of the Commitments, the addition
of new Real Property to the Unencumbered Pool, if applicable, and the admission
of additional Persons as Lenders, if necessary.
SECTION 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, and (ii) subject to Section
2.04, to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the first date after such Swingline
Loan is made that is five (5) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding. At the request of each Lender,
the Loans made by such Lender shall be evidenced by a Note payable to such
Lender in the amount of such Lender’s Commitment.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
SECTION 2.10    Prepayment of Loans.

- 35 -

--------------------------------------------------------------------------------




(a)    The Borrower shall have the right at any time and from time to time to
prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to Section
2.15, if applicable.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., Boston, Massachusetts
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Boston,
Massachusetts time, one Business Day before the date of prepayment, or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, Boston,
Massachusetts time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Revolving Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.
(c)    In connection with the prepayment of any Loan prior to the expiration of
the Interest Period applicable thereto, the Borrower shall also pay any
applicable expenses pursuant to Section 2.15.
(d)    Amounts to be applied to the prepayment of Loans pursuant to any of the
preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans. Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.
(e)    If at any time the total Revolving Credit Exposure of the Lenders exceeds
the then effective Maximum Loan Available Amount, the Borrower shall prepay the
Loans in an amount equal to such excess within one (1) Business Day after such
occurrence.
SECTION 2.11    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the pro rata
account of each Lender an unused fee (the “Unused Fee”), which Unused Fee shall
accrue at (i) 0.35% per annum on the average daily unused amount of the
aggregate Commitments of the Lenders, to the extent utilization is less than or
equal to fifty percent (50%) of the aggregate Commitments and (ii) 0.25% per
annum on the average daily unused amount the aggregate Commitments of the
Lenders, to the extent utilization is greater than fifty percent (50%) of the
aggregate Commitments, in each case, during the period from and including the
date of this Agreement to, but excluding, the earlier of (x) the date on which
such Commitments terminate, and (y) the date on which the Parent elects to use
the Applicable Rate set forth in clause (b) of the definition of Applicable
Rate.

- 36 -

--------------------------------------------------------------------------------




(b)    Commencing on the date the Parent elects to use the Applicable Rate set
forth in clause (b) of the definition of Applicable Rate, the Borrower agrees to
pay to the Administrative Agent for the pro rata account of each Lender a
facility fee (the “Facility Fee”), which Facility Fee shall accrue at the per
annum rate referenced in the grid set forth in clause (b) of the definition of
Applicable Rate, on the aggregate Commitments of the Lenders, during the period
from and including the date on which the Parent makes such election to, but
excluding, the date on which such Commitment terminates.
(c)    Unused Fees or Facility Fees set forth in (a) and (b) above accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any such fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
Unused Fees or Facility Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(d)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate provided for
Eurodollar Revolving Loans on the average daily amount of such Lender's LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender's Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral satisfactory to the Issuing
Bank shall be payable, to the maximum extent permitted by applicable Legal
Requirements, to the other Lenders in accordance with the upward adjustments in
their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.18(a)(iv) with the balance of such fee, if any, payable to
the Issuing Bank for its own account, and (ii) to the Issuing Bank a fronting
fee, in the amount of 0.125% of the face amount of each Letter of Credit (but
not less than $500.00 for each Letter of Credit). Participation fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the date of this Agreement;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Fronting fees shall be payable
in full in advance on the date of the issuance, or renewal or extension of each
Letter of Credit, and are not refundable. Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

- 37 -

--------------------------------------------------------------------------------




(e)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(f)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
(g)    In the event that the Maturity Date is extended in accordance with the
terms of Section 2.20, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender an extension fee equal to 0.20% of the aggregate
Commitments on the first effective day of the extension.
SECTION 2.12    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the lesser of (x) the Alternate Base Rate plus the
Applicable Rate, or (y) the Maximum Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.
(c)    Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the lesser
of (x) 4% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, or (y) the Maximum Rate, or (ii) in the
case of any other amount, the lesser of (x) 4% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section, or (y) the Maximum Rate; and
(B) after the occurrence of any Event of Default, at the option of the
Administrative Agent, or if the Administrative Agent is directed in writing by
the Required Lenders to do so, the Loan shall bear interest at a rate per annum
equal to the lesser of (x) 4% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, or (y) the Maximum Rate.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any

- 38 -

--------------------------------------------------------------------------------




Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days and twelve (12) 30-day months, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
SECTION 2.14    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition (other than one relating to Excluded Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;

- 39 -

--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue

- 40 -

--------------------------------------------------------------------------------




or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b)), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.16    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative

- 41 -

--------------------------------------------------------------------------------




Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
(f)    Without limiting any other provision of this Agreement, if a payment made
to a Lender or a Participant under any Loan Document would be subject to United
States federal withholding Tax imposed by FATCA if such Lender or Participant
were to fail to comply with any requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or
Participant shall (A) enter into such agreements with the Internal Revenue
Service as necessary to establish an exemption from withholding under FATCA; (B)
comply with any certification, documentation, information, reporting or other
requirement necessary to establish an exemption from withholding under FATCA;
(C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their respective obligations, if any, under FATCA and to determine
that such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender or
Participant has complied with any necessary requirements to establish an
exemption from withholding under FATCA. To the extent that the relevant
documentation provided pursuant to this paragraph is rendered obsolete or
inaccurate in any material respect as a result of changes in circumstances with
respect to the status of a Lender or Participant, such Lender or Participant
shall, to the extent permitted by any Legal Requirement, deliver to the Borrower
and the Administrative Agent revised and/or updated documentation sufficient for
the Borrower and the Administrative Agent to confirm such Lender’s or such
Participant’s compliance with its obligations under FATCA.
SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., Boston, Massachusetts time, on the date when due, in immediately available
funds, without set-off

- 42 -

--------------------------------------------------------------------------------




or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 225
Franklin Street, Boston, Massachusetts, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made
directly to the Persons entitled thereto. If the Administrative Agent receives a
payment for the account of a Lender prior to 1:00 p.m., Boston, Massachusetts
time, such payment must be delivered to the Lender on the same day and if it is
not so delivered due to the fault of the Administrative Agent, the
Administrative Agent shall pay to the Lender entitled to the payment interest
thereon for each day after payment should have been received by the Lender
pursuant hereto until the Lender receives payment, at the Federal Funds
Effective Rate. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph

- 43 -

--------------------------------------------------------------------------------




shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender's obligations under such Sections
until all such unsatisfied obligations are fully paid.
SECTION 2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of a Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank hereunder; third, if so determined by
Administrative Agent or requested by the Issuing Bank, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any outstanding

- 44 -

--------------------------------------------------------------------------------




and undrawn Letter of Credit; fourth, as the applicable Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Credit Agreement, as determined by Administrative Agent;
fifth, if so determined by Administrative Agent and the applicable Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this Credit
Agreement; sixth, to the payment of any amounts owing to the non-Defaulting
Lenders or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Credit Agreement; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the applicable Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if: (x) such payment is a payment of the principal amount of any
Loans or L/C Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share; and (y) such Loans or L/C Disbursements were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Disbursements owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section
2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees. A Defaulting Lender: (x) shall not be entitled to receive
any Unused Fee or Facility Fee pursuant to Section 2.11 for any period during
which such Lender is a Defaulting Lender (and the applicable Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender); and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.11.
(iv)    Reallocation of Applicable Percentages to Reduce L/C Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of such Defaulting Lender; provided, that: (A) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (B) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit

- 45 -

--------------------------------------------------------------------------------




shall not exceed the positive difference, if any, of: (1) the Commitment of such
non-Defaulting Lender; minus (2) the aggregate outstanding principal amount of
the Loans of such Lender.
(b)    Defaulting Lender Cure. If the Borrower, Administrative Agent and the
Issuing Bank agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), such Defaulting Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.18(a)(iv)), whereupon such Defaulting Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no cessation in status as
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising during the period that such Lender was a Defaulting Lender.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    Each Lender and the Issuing Bank will notify the Borrower of any event
occurring after the date of this Agreement which will entitle such Person to
compensation pursuant to Sections 2.12 and 2.14 as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation,
provided that such Person shall not be liable for the failure to provide such
notice. If any Lender or the Issuing Bank requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
such Person or any Governmental Authority for the account of any Lender pursuant
to Section 2.14, then such Lender or the Issuing Bank shall use reasonable
efforts to avoid or minimize the amounts payable, including, without limitation,
the designation of a different lending office for funding or booking its Loans
and Letters of Credit hereunder or the assignment of its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as the
case may be, in the future and (ii) would not subject such Lender or the Issuing
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Bank. The Borrower hereby agrees
to pay all reasonable and documented costs and expenses incurred by any Lender
or the Issuing Bank in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation

- 46 -

--------------------------------------------------------------------------------




to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.20    Extension.
(a)    Subject to the provisions of this Section, the Borrower may extend the
Maturity Date of the Revolving Loans one (1) time for one (1) year by giving
written request therefor (the “Extension Request”) to the Administrative Agent
(who shall promptly forward such request to each Lender) of the Borrower’s
desire to extend such term, at least sixty (60), but no more than one hundred
twenty (120), days prior to the Maturity Date.
(b)    If the Maturity Date is extended, all of the other terms and conditions
of this Agreement and the other Loan Documents (including interest payment
dates) shall remain in full force and effect and unmodified, except as expressly
provided for herein. The extension of the Maturity Date is subject to the
satisfaction of each of the following additional conditions:
(i)    The representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
Extension Request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);
(ii)    no Default or Event of Default has occurred and is continuing on the
date on which the Borrower gives the Administrative Agent the Extension Request
or on the first day of the extension;
(iii)    the Borrower shall be in compliance with all of the financial covenants
set forth in Article V hereof both on the date on which the Extension Request is
given to the Administrative Agent and on the first day of the extension;

- 47 -

--------------------------------------------------------------------------------




(iv)    the Borrower shall have paid to the Administrative Agent all amounts
then due and payable to any of the Lenders, the Issuing Bank and the
Administrative Agent under the Loan Documents, including the extension fee
described in Section 2.11(g) hereof;
(v)    the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;
(vi)    no change in the business, assets, management, operations or financial
condition of any Credit Party shall have occurred since the most recent funding
of any Loan, which change, in the judgment of the Administrative Agent, will
have or is reasonably likely to have a Material Adverse Effect;
(vii)    the Borrower shall execute and deliver to Administrative Agent such
other documents, financial statements, instruments, certificates, opinions of
counsel, reports, or amendments to the Loan Documents as the Administrative
Agent shall reasonably request regarding the Credit Parties as shall be
necessary to effect such extension; and
(viii)    a written agreement evidencing the extension is signed by the
Administrative Agent, the Lenders, the Credit Parties and any other Person to be
charged with compliance therewith, which agreement such parties agree to execute
if the extension conditions set forth above have been satisfied.
ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Lenders, the Administrative Agent
and the Issuing Bank that:
SECTION 3.01    Organization; Powers. Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy,

- 48 -

--------------------------------------------------------------------------------




insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Credit Party or any of the Borrower’s Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Credit Party or any of the Borrower’s Subsidiaries.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(k)    The Parent has heretofore furnished to the Lenders financial statements
as of and for the fiscal year ended December 31, 2011 and the fiscal quarter
ended September 30, 2012 reported on by Deloitte & Touche, LLP, independent
public accountants, for the Borrower and its Subsidiaries. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the quarter end statements referred to above.
(l)    Since September 30, 2012, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05    Properties.
(c)    Subject to Liens permitted by Section 6.02, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
(d)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to the Borrower’s business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(e)    All components of all improvements included within the Real Property in
the Unencumbered Pool, including, without limitation, the roofs and structural
elements thereof and the heating, ventilation, air conditioning, plumbing,
electrical, mechanical,

- 49 -

--------------------------------------------------------------------------------




sewer, waste water, storm water, paving and parking equipment, systems and
facilities included therein, are in good working order and repair, subject to
such exceptions which are not reasonably likely to have, in the aggregate, a
Material Adverse Effect. All water, gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and systems and other similar
systems serving the Real Property owned or leased by any Credit Party are
installed and operating and are sufficient to enable the Real Property to
continue to be used and operated in the manner currently being used and
operated, and no Credit Party has any knowledge of any factor or condition that
reasonably could be expected to result in the termination or material impairment
of the furnishing thereof, subject to such exceptions which are not likely to
have, in the aggregate, a Material Adverse Effect. No improvement or portion
thereof is dependent for its access, operation or utility on any land, building
or other improvement not included in the Real Property owned or leased by the
Borrower or its Subsidiaries, other than for access provided pursuant to a
recorded easement or other right of way establishing the right of such access
subject to such exceptions which are not likely to have, in the aggregate, a
Material Adverse Effect.
(f)    All franchises, licenses, authorizations, rights of use, governmental
approvals and permits (including all certificates of occupancy and building
permits) required to have been issued by Governmental Authority to enable all
Real Property owned or leased by Borrower or any of its Subsidiaries to be
operated as then being operated have been lawfully issued and are in full force
and effect, other than those which the failure to obtain in the aggregate could
not be reasonably expected to have a Material Adverse Effect. No Credit Party is
in violation of the terms or conditions of any such franchises, licenses,
authorizations, rights of use, governmental approvals and permits, which
violation would reasonably be expected to have a Material Adverse Effect.
(g)    None of the Credit Parties has received any notice or has any knowledge,
of any pending, threatened or contemplated condemnation proceeding affecting any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof, or any proposed termination or impairment of any parking at any such
owned or leased Real Property or of any sale or other disposition of any Real
Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof in lieu of condemnation, which in the aggregate, are reasonably likely
to have a Material Adverse Effect.
(h)    Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(f).

- 50 -

--------------------------------------------------------------------------------




(i)    There are no Persons operating or managing any Real Property other than
the Borrower and the Management Company pursuant to (i) the management
agreements delivered to Administrative Agent as of the Effective Date, and (ii)
such other management agreements in form and substance reasonably satisfactory
to the Administrative Agent. To Borrower’s knowledge, no improvement or portion
thereof, or any other part of any Real Property, is dependent for its access,
operation or utility on any land, building or other improvement not included in
the Real Property owned or leased by the Borrower or its Subsidiaries, other
than for access provided pursuant to a recorded easement or other right of way
establishing the right of such access.
SECTION 3.06    Intellectual Property. To the knowledge of each Credit Party,
such Credit Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Credit Party does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. To the knowledge of each Credit Party, there are no material slogans or
other advertising devices, projects, processes, methods, substances, parts or
components, or other material now employed, or now contemplated to be employed,
by any Credit Party with respect to the operation of any Real Property, and no
claim or litigation regarding any slogan or advertising device, project,
process, method, substance, part or component or other material employed, or now
contemplated to be employed by any Credit Party, is pending or threatened, the
outcome of which could reasonably be expected to have a Material Adverse Effect.
SECTION 3.07    Litigation and Environmental Matters.
(e)    Except as set forth in Schedule 3.07 attached hereto, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Credit Party or any of the Borrower’s Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.
(f)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect :
(i)    to the knowledge of the Credit Parties, all Real Property leased or owned
by Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material, except to the extent such contamination could not reasonably
be expected to cause a Material Adverse Effect;
(ii)    to the knowledge of the Credit Parties, the operations of Borrower and
its Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;

- 51 -

--------------------------------------------------------------------------------




(iii)    neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Credit Party,
no facts or circumstances exist which could reasonably be expected to give rise
to liabilities with respect to Hazardous Materials, in either case, except to
the extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;
(iv)    (A) the Borrower and its Subsidiaries and all Real Property owned or
leased by Borrower or its Subsidiaries have all Environmental Permits necessary
for the operations at such Real Property and are in compliance with such
Environmental Permits; (B) there are no legal proceedings pending nor, to the
knowledge of any Credit Party, threatened to revoke, or alleging the violation
of, such Environmental Permits; and (C) none of the Credit Parties have received
any notice from any source to the effect that there is lacking any Environmental
Permit required in connection with the current use or operation of any such
properties, in each case, except to the extent the nonobtainment or loss of an
Environmental Permit could not reasonably be expected to have a Material Adverse
Effect;
(v)    neither the Real Property currently leased or owned by Borrower nor any
of its Subsidiaries, nor, to the knowledge of any Credit Party, (x) any
predecessor of any Credit Party, nor (y) any of Credit Parties’ Real Property
owned or leased in the past, nor (z) any owner of Real Property leased or
operated by Borrower or any of its Subsidiaries, are subject to any outstanding
written order or contract, including Environmental Liens, with any Governmental
Authority or other Person, or to any federal, state, local, foreign or
territorial investigation of which a Credit Party has been given notice
respecting (A) Environmental Laws, (B) Remedial Action, (C) any Environmental
Claim; or (D) the Release or threatened Release of any Hazardous Material, in
each case, except to the extent such written order, contract or investigation
could not reasonably be expected to have a Material Adverse Effect;
(vi)    none of the Credit Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the knowledge of each
Credit Party, are any such proceedings threatened, in either case, except to the
extent any such proceedings could not reasonably be expected to have a Material
Adverse Effect;
(vii)    neither the Borrower nor any of its Subsidiaries nor, to the knowledge
of each Credit Party, any predecessor of any Credit Party, nor to the knowledge
of each Credit Party, any owner of Real Property leased by Borrower or any of
its Subsidiaries, have filed any notice under federal, state or local,
territorial or foreign law indicating past or present treatment, storage, or
disposal of or reporting a Release of Hazardous Material into the environment,
in each case, except to the extent such Release of Hazardous Material could not
reasonably be expected to have a Material Adverse Effect;
(viii)    none of the operations of the Borrower or any of its Subsidiaries or,
to the knowledge of each Credit Party, of any owner of premises currently leased
by Borrower or any of its Subsidiaries or of any tenant of premises currently
leased

- 52 -

--------------------------------------------------------------------------------




from Borrower or any of its Subsidiaries, involve or previously involved the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws, except to the extent the same could not reasonably be
expected to have a Material Adverse Effect; and
(ix)    to the knowledge of the Credit Parties, there is not now, nor has there
been in the past (except, in all cases, to the extent the existence thereof
could not reasonably be expected to have a Material Adverse Effect), on, in or
under any Real Property leased or owned by Borrower or any of its Subsidiaries,
or any of their predecessors (A) any underground storage tanks or surface tanks,
dikes or impoundments (other than for surface water); (B) any friable
asbestos-containing materials; (C) any polychlorinated biphenyls; or (D) any
radioactive substances other than naturally occurring radioactive material.
SECTION 3.08    Compliance with Laws and Agreements. Each of the Credit Parties
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
SECTION 3.09    Investment and Holding Company Status. Neither any of the Credit
Parties nor any of the Borrower’s Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
SECTION 3.10    Taxes. Each Credit Party and each of the Borrower’s Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower does not have any Plans as of
the date hereof. As to any future Plan the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.
SECTION 3.12    Disclosure. The Borrower has disclosed or made available to the
Lenders all agreements, instruments and corporate or other restrictions to which
it, any other Credit

- 53 -

--------------------------------------------------------------------------------




Party, or any of its Subsidiaries is subject, and all other matters known to it,
that, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
SECTION 3.13    Insurance. Borrower has provided to Administrative Agent an
insurance schedule which accurately sets forth, in all material respects, as of
the Effective Date all insurance policies and programs currently in effect with
respect to the assets and business of Borrower and its Subsidiaries, specifying
for each such policy and program, (i) the amount thereof, (ii) the risks insured
against thereby, (iii) the name of the insurer and each insured party
thereunder, (iv) the policy or other identification number thereof and (v) the
expiration date thereof. Such insurance policies and programs (or such other
similar policies as are permitted pursuant to Section 5.06) are currently in
full force and effect, and, together with payment by the insured of scheduled
deductible payments, are in amounts sufficient to cover the replacement value of
the respective assets of the Borrower and its Subsidiaries.
SECTION 3.14    Margin Regulations . The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), and no proceeds of any
Loan or Letter of Credit will be used to purchase or carry any margin stock.
SECTION 3.15    Subsidiaries; REIT Qualification. As of the Effective Date, the
Parent has only the Subsidiaries listed on Schedule 3.15 attached hereto.
Education Realty OP GP, Inc. and Education Realty OP Limited Partnership Trust
each qualify as a “qualified REIT subsidiary” under Section 856 of the Code.
ARTICLE IV    

Conditions
SECTION 4.01    Effective Date . The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(b)    The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each such Loan Document other than
the Notes) that such party has signed a counterpart of the Loan Documents,
together with copies of all Loan Documents.

- 54 -

--------------------------------------------------------------------------------




(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bass, Berry & Sims PLC, counsel for the Borrower and the Guarantor, and
such other counsel as the Administrative Agent may approve, covering such
matters relating to the Credit Parties, the Loan Documents or the Transactions
as the Required Lenders shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement (including each Credit Party's compliance
with Section 9.14 and other customary "know your customer" requirements) or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(e)    The Administrative Agent shall have received a Compliance Certificate,
dated the date of this Agreement and signed by a Financial Officer of EDR, in
form and substance satisfactory to the Administrative Agent.
(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(g)    The Administrative Agent shall have received copies of all other Loan
Documents, and such other due diligence information as the Administrative Agent
may require for each Acceptable Unencumbered Property included in the
Unencumbered Pool as of the Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(c)    The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.
(d)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

- 55 -

--------------------------------------------------------------------------------




(e)    With respect to (i) any requested Borrowings, the Borrower shall have
complied with Section 2.03 or Section 2.04, as applicable, and (ii) the request
for the issuance, amendment, renewal or extension of any Letters of Credit, the
Borrower shall have complied with Section 2.05(b).
(f)    The Administrative Agent shall have received a Compliance Certificate
signed by a Financial Officer of EDR for the most recent completed quarter,
adjusted to reflect any new Indebtedness incurred, the sale of any Real Property
or the addition or removal of any Real Property from the Unencumbered Pool since
such quarter end.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(g)    within 90 days after the end of each fiscal year of the Parent, the
Parent’s audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(h)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent, the Parent’s consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence

- 56 -

--------------------------------------------------------------------------------




of footnotes, and (ii) a property report with a list of all Real Property
acquired by the Borrower or any of its Subsidiaries since the last quarterly
property report and summary operating information for each project, including
the Net Operating Income of each property;
(i)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of EDR (the “Compliance
Certificate”) in the form of Exhibit B attached hereto;
(j)    promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, the Borrower or any Subsidiary with the
Securities and Exchange Commission (including registration statements and
reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Parent or the Borrower
to its shareholders generally, as the case may be;
(k)    within thirty (30) days after the beginning of each fiscal year, a
current consolidated operating budget of the Parent which includes the Borrower
and its Subsidiaries (based on the Parent’s good faith estimates and
projections) for that fiscal year, including projected sources and uses of funds
(including dividend and debt payments); and
(l)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any Subsidiary of the Borrower, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may reasonably request.
SECTION 5.02    Financial Tests. The Borrower shall have and maintain, on a
consolidated basis in accordance with GAAP, tested as of the close of each
fiscal quarter:
(m)    a Total Leverage Ratio no greater than sixty percent (60%) at all times;
(n)    a Fixed Charge Coverage Ratio of not less than 1.50:1.00 at all times;
(o)    a Tangible Net Worth of at least $750,000,000.00, plus seventy-five
percent (75%) of the net proceeds (gross proceeds less reasonable and customary
costs of sale and issuance paid to Persons not Affiliates of any Credit Party)
received by the Borrower or the Parent at any time from the issuance of stock
(whether common, preferred or otherwise) of the Parent or the Borrower after the
date of this Agreement, at all times;
(p)    a Total Secured Debt Ratio of no greater than fifty percent (50%) at all
times; provided that, Borrower shall remain in compliance if, for one (1) period
of two consecutive fiscal quarters, such ratio shall exceed fifty percent (50%)
but not exceed fifty-five percent (55%);
(q)    a Total Secured Recourse Debt Ratio of no greater than fifteen percent
(15%);

- 57 -

--------------------------------------------------------------------------------




(r)    a Total Additional Unsecured Debt Ratio of no greater than fifteen
percent (15%);
(s)    a Total Unsecured Debt to Unencumbered Pool Value Ratio of no greater
than sixty percent (60%) at all times;
(t)    an Unencumbered Assumed Debt Service Coverage Ratio of not less than
1.40:1.00 at all times; and
(u)    the ratio of (i) the Indebtedness of the Consolidated Group that bears
interest at a varying rate of interest or that does not have the interest rate
effectively fixed pursuant to a Hedging Agreement, to (ii) Total Asset Value of
the Consolidated Group, shall not exceed thirty percent (30%).
SECTION 5.03    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):
(j)    the occurrence of any Default;
(k)    within five (5) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
(l)    within five (5) Business Days after the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and
(m)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of EDR setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
SECTION 5.04    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03. Each
Person that is a Borrower must at all times be a wholly owned Subsidiary of EDR.
SECTION 5.05    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a)

- 58 -

--------------------------------------------------------------------------------




the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.06    Maintenance of Properties; Insurance.
(e)    The Borrower will, and will cause each of its Subsidiaries to, maintain
insurance with financially sound and reputable insurance companies against such
risks and in such amounts as is customarily maintained by similar businesses or
as may be required by Legal Requirements. The Borrower shall from time to time
deliver to the Administrative Agent upon request a detailed list, together with
copies of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.
(f)    The Borrower will pay and discharge all taxes, assessments, maintenance
charges, permit fees, impact fees, development fees, capital repair charges,
utility reservations and standby fees and all other similar impositions of every
kind and character charged, levied, assessed or imposed against any interest in
any of the Real Property in the Unencumbered Pool, as they become payable and
before they become delinquent. The Borrower shall furnish receipts evidencing
proof of such payment to the Administrative Agent promptly after payment and
before delinquency.
SECTION 5.07    Books and Records; Inspection Rights.
(f)    The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.
(g)    The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice and subject to rights of tenants, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
SECTION 5.08    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.09    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for acquisition, development and enhancement of Real Property, debt
refinancing, capital improvements and working capital. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for financing, funding
or completing the hostile acquisition of publicly

- 59 -

--------------------------------------------------------------------------------




traded Persons or for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.
SECTION 5.10    Fiscal Year. Borrower shall maintain as its fiscal year the
twelve (12)-month period ending on December 31 of each year.
SECTION 5.11    Environmental Matters.
(e)    Borrower shall comply and shall cause each of its Subsidiaries and each
Real Property owned or leased by such parties to comply in all material respects
with all applicable Environmental Laws currently or hereafter in effect, except
to the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.
(f)    If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party or Real Property owned or leased by them is in material
compliance with all applicable Environmental Laws.
(g)    Borrower shall, and shall cause each of its Subsidiaries to, take such
Remedial Action or other action as required by Environmental Law or any
Governmental Authority.
(h)    If the Borrower fails to timely take, or to diligently and expeditiously
proceed to complete in a timely fashion, any action described in this Section,
the Administrative Agent may, after notice to the Borrower, with the consent of
the Required Lenders, make advances or payments toward the performance or
satisfaction of the same, but shall in no event be under any obligation to do
so. All sums so advanced or paid by the Administrative Agent (including
reasonable counsel and consultant and investigation and laboratory fees and
expenses, and fines or other penalty payments) and all sums advanced or paid in
connection with any judicial or administrative investigation or proceeding
relating thereto, will become due and payable from the Borrower ten (10)
Business Days after demand, and shall bear interest at the rate for past due
interest provided in Section 2.12(c) from the date any such sums are so advanced
or paid by the Administrative Agent until the date any such sums are repaid by
the Borrower. Promptly upon request, the Borrower will execute and deliver such
instruments as the Administrative Agent may deem reasonably necessary to permit
the Administrative Agent to take any such action, and as the Administrative
Agent may require to secure all sums so advanced or paid by the Administrative
Agent.

- 60 -

--------------------------------------------------------------------------------




SECTION 5.12    Unencumbered Property Pool. The Borrower will at all times own a
pool (the “Unencumbered Pool”) of Acceptable Unencumbered Properties having an
aggregate Unencumbered Pool Value equal to at least $300,000,000.00, which
satisfies the following criteria:
(a)    there shall at all times be at least ten (10) separate Acceptable
Unencumbered Properties in the Unencumbered Pool;
(b)    For purposes of calculating Unencumbered Pool Value and/or Adjusted
Unencumbered NOI, the Unencumbered Pool Value and/or Adjusted Unencumbered NOI
from any single Acceptable Unencumbered Property in the Unencumbered Pool shall
not have an Unencumbered Pool Value or produce Adjusted Unencumbered NOI equal
to or greater than fifteen percent (15%) of the aggregate Unencumbered Pool
Value or Adjusted Unencumbered NOI, other than the GrandMarc at the Corner
Property (to the extent included in the Unencumbered Pool), which shall not have
an Unencumbered Pool Value or produce Adjusted Unencumbered NOI equal to or
greater than twenty-five percent (25%) of the aggregate Unencumbered Pool Value
or Adjusted Unencumbered NOI, provided a breach of the foregoing requirements
shall not constitute an Event of Default but shall result in any such excess
Unencumbered Pool Value or Adjusted Unencumbered NOI from such Unencumbered
Asset being excluded when calculating the aggregate Unencumbered Pool Value or
Adjusted Unencumbered NOI, as applicable;
(c)    For purposes of calculating Unencumbered Pool Value and/or Adjusted
Unencumbered NOI, the Unencumbered Pool Value and/or Adjusted Unencumbered NOI
from Acceptable Unencumbered Properties (other than Acceptable Unencumbered
Properties (whether fee owned or leased) located within a defined geographical
campus of a university, college or other educational entity) located in any
single metropolitan statistical area shall not aggregate more than thirty-five
percent (35%) of the Unencumbered Pool Value or Adjusted Unencumbered NOI in the
aggregate Unencumbered Pool, provided a breach of the foregoing requirements
shall not constitute an Event of Default but shall result in any such excess
Unencumbered Pool Value or Adjusted Unencumbered NOI being excluded when
calculating the aggregate Unencumbered Pool Value and/or Adjusted Unencumbered
NOI, as applicable; and
(d)    Each Acceptable Unencumbered Property shall maintain an average occupancy
ratio for the four (4) prior quarters of at least eighty percent (80%).
As of the Effective Date the Unencumbered Pool consists solely of those
Acceptable Unencumbered Properties listed on Schedule 5.12, with those
Acceptable Unencumbered Properties which are either an Eligible Off Campus
Ground Lease or an Eligible Property Lease being so designated thereon.


SECTION 5.13    Additions to Unencumbered Pool. Provided that no Default then
exists, the Borrower may add Real Property to the Unencumbered Pool, subject to
the following:
(g)    The Borrower has provided the Administrative Agent with a written request
that such Real Property be admitted into the Unencumbered Pool, together with
each of the

- 61 -

--------------------------------------------------------------------------------




following documents for each Real Property that Borrower is requesting be added
to the Unencumbered Pool, in each case reasonably acceptable to Administrative
Agent: (a) A description of such Real Property, together with a current rent
roll and operating statement; (b) a Compliance Certificate setting forth in
reasonable detail the calculations required to show that the Borrower will be in
compliance with the terms of this Agreement (including, without limitation,
compliance on a pro-forma basis with each of the covenants set forth in Section
5.02(g) and (h)) after giving effect to the addition of any Real Property to the
Unencumbered Pool; (c) a certification, together with such supporting
documentation as the Administrative Agent shall require, that the Real Property
to be added to the Unencumbered Pool satisfies each of the requirements set
forth in the definition of “Acceptable Unencumbered Property”; and (d) such
other documents that may be reasonably requested by the Administrative Agent
including, but not limited to legal documentation, leases, most recent title
insurance policies and/or searches in Borrower’s possession, most recent survey
in Borrower’s possession, and most recent environmental assessments in
Borrower’s possession.
(h)    If any Real Property to be included in the Unencumbered Pool is owned by
a Subsidiary of EDR that is not a Borrower, then addition of the Real Property
to the Unencumbered Pool shall (in addition to all other requirements of this
Section 5.13) be subject to the owner of such Real Property (i) being a wholly
owned Subsidiary of EDR and (ii) executing and delivering to the Administrative
Agent the documents required by Section 9.02(f), together with such other
documents and agreements as may be required by the Administrative Agent, each in
form and substance satisfactory to the Administrative Agent.
(i)    If the Borrower requests inclusion of assets in the Unencumbered Pool
that do not meet the requirements of this Section, then such assets may only be
included in the Unencumbered Pool upon the prior written approval of the
Administrative Agent and the Majority Lenders.
SECTION 5.14    Removal of Real Property from Unencumbered Assurances. Provided
that no Default then exists, the Borrower may remove Real Property from the
Unencumbered Pool, subject to the following:
(f)    The Borrower has provided the Administrative Agent with a written request
that such Real Property be removed from the Unencumbered Pool, together with
each of the following documents for each Real Property that Borrower is
requesting be removed from the Unencumbered Pool, in each case reasonably
acceptable to Administrative Agent: (a) a certification from the Borrower that
the removal of the Real Property from the Unencumbered Pool would not result in
the occurrence of any Default; (b) a Compliance Certificate setting forth in
reasonable detail the calculations required to show that the Borrower will be in
compliance with the terms of this Agreement (including, without limitation,
compliance on a pro-forma basis with each of the covenants set forth in Section
5.02(g) and (h)) after giving effect to the removal of any Real Property from
the Unencumbered Pool; and (c) a certificate, together with such supporting
documentation as

- 62 -

--------------------------------------------------------------------------------




the Administrative Agent shall require, that the removal of such Real Property
from the Unencumbered Pool shall not result in the amount of the outstanding
Revolving Credit Exposure of all Lenders exceeding Borrowing Base Availability.
(g)    Subject to the satisfaction of the provisions of this Section, any
Borrower other than EDR owning the Real Property removed from the Unencumbered
Pool which has no other ownership interest in any other Real Property in the
Unencumbered Pool, will be released from further payment and performance of the
Loans following the removal of such Real Property.
SECTION 5.15    Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement.
SECTION 5.16    [Reserved]
SECTION 5.17    Parent Covenants. The Parent will:
(c)    maintain at least one class of common shares of the Parent having trading
privileges on the New York Stock Exchange;
(d)    own, directly or indirectly, all of the general partner interests in EDR
and at least fifty-one percent (51%) of (i) the shares of beneficial interest of
EDR, and (ii) each class of security issued by EDR with the power to select the
general partner of EDR;
(e)    maintain management and control of EDR;
(f)    conduct substantially all of its operations through EDR and one or more
of EDR’s Subsidiaries;
(g)    comply with all Legal Requirements to maintain, and will at all times
elect, qualify as and maintain, its status as a real estate investment trust
under Section 856(c)(i) of the Code; and
(h)    promptly contribute to EDR the net proceeds of any stock sales or debt
offerings.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

- 63 -

--------------------------------------------------------------------------------




SECTION 6.01    Sale/Leaseback. The Borrower will not, and will not permit any
Subsidiary to, enter into a sale/leaseback, or similar transaction, for any of
its Real Property.
SECTION 6.02    Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
(n)    Permitted Encumbrances; and
(o)    any Lien on any property or asset of the Borrower existing on the date
hereof and set forth in Schedule 6.02; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary and (ii)
such Lien shall secure only those obligations (whether present or future) set
forth in the governing loan documents, as of the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof.
SECTION 6.03    Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to:
(f)    merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into, or consolidate with, EDR in a
transaction in which EDR is the surviving corporation, (ii) any Person not a
Credit Party may merge into, or consolidate with, any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
not a Credit Party may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) any Subsidiary which is a Credit
Party may merge into (or consolidate with) or liquidate or dissolve into, any
other Subsidiary which is a Credit Party, and (vi) any Subsidiary which is a
Credit Party may sell, transfer, lease or otherwise dispose of its assets to
Borrower or to any other Subsidiary which is a Credit Party; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.
(g)    sell, transfer, lease or otherwise dispose of any of its assets to a
Person other than pursuant to clause (a) above if (i) the Value of the assets
disposed of in any twelve (12) month period exceeds twenty-five percent (25%) of
the Value of the Borrower’s and its Subsidiaries’ Real Property other than
Assets Under Development or undeveloped land, before giving effect to such
dispositions, or (ii) the assets disposed of in any twelve (12) month period
contributed or made up more than twenty-five percent (25%) of the Borrower’s Net
Operating Income for such twelve (12) month period.

- 64 -

--------------------------------------------------------------------------------




(h)    engage to any material extent in any business other than the ownership,
development, operation and management of collegiate housing communities and
businesses reasonably related thereto, except as allowed by Section 6.04(e).
SECTION 6.04    Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:
(g)    Permitted Investments;
(h)    Real Property operated as collegiate housing communities;
(i)    investments in Unconsolidated Affiliates so long as the aggregate amount
of such investments described in this clause (c) does not exceed fifteen percent
(15%) of the Total Asset Value after giving effect to such investments;
(j)    undeveloped land, so long as the aggregate Historical Value of such land
does not exceed ten percent (10%) of Total Asset Value, after giving effect to
such investments;
(k)    investments not related to the ownership, development, operation and
management of collegiate housing communities, so long as the value of same,
determined in accordance with this Agreement, do not exceed ten percent (10%) of
Total Asset Value, after giving effect to such investments;
(l)    Assets Under Development, so long as the aggregate Historical Value
thereof does not exceed twenty five percent (25%) of the Total Asset Value for
two (2) consecutive fiscal quarters after giving effect to such investments; and
(m)    mergers, consolidations and other transactions permitted under Section
6.03, so long as same do not cause the Borrower to be in violation of any
provision of this Section 6.04.
In addition to the foregoing, (i) the aggregate value of the investments
described in clauses (c), (d), (e) and (f), above shall not exceed thirty
percent (30%) of Total Asset Value after giving effect to such investments, and
(ii) the failure to comply with any of the maximum amounts set forth in in
clauses (c), (d), (e) and (f), above shall not constitute a Default or an Event
of Default, but shall instead result in a reduction of Total Asset Value by the
incremental amounts in excess of such maximum amounts. The investments described
above may be purchased or acquired, directly or indirectly, through
partnerships, joint ventures, or otherwise. The calculations in this Section

- 65 -

--------------------------------------------------------------------------------




will be made without duplication if an investment is within more than one
category described in this Section.
SECTION 6.05    Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
SECTION 6.06    Restricted Payments. The Parent will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, during any calendar quarter, any Restricted Payment, except that
any of the following Restricted Payments are permitted: (a) Restricted Payments
by the Parent required to comply with Section 5.17(e); or (b) dividends or
distributions declared and paid ratably by Subsidiaries to Borrower with respect
to their capital stock or equity interest.
Notwithstanding the foregoing, provided no Event of Default is in existence, the
amount of Restricted Payments may be increased as long as the increased
Restricted Payment, when added to all Restricted Payments made during the 3
immediately preceding calendar quarters, does not exceed 95% of Funds From
Operations for the applicable period.
SECTION 6.07    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.
SECTION 6.08    Parent Negative Covenants. The Parent will not (a) own any
Property other than the ownership interests of EDR and other assets with no more
than $10,000,000.00 in value; (b) give or allow any Lien on the ownership
interests of EDR; (c) create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness if the aggregate of such
Indebtedness and the Indebtedness of the Borrower would violate Section 5.02 if
such aggregate Indebtedness is treated as the Borrower's Indebtedness or (d)
engage to any material extent in any business other than the ownership,
development, operation and management of collegiate housing communities.
SECTION 6.09    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,

- 66 -

--------------------------------------------------------------------------------




(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iii) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness or Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.
SECTION 6.10    Indebtedness. Neither the Parent, any Borrower nor any Guarantor
shall, without the prior written consent of the Required Lenders, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise with respect
to any Indebtedness on a recourse basis, except: (a) Indebtedness under this
Agreement; (b) Indebtedness which does not violate the provisions of Section
5.02; (c) with respect to EDR, other Indebtedness solely to the extent that the
creation, incurrence or assumption thereof would not result in a Default under
the terms of this Agreement; and (d) with respect to EDR and the Parent,
Indebtedness whose recourse is solely for so-called “bad-boy” acts, including
without limitation, (i) failure to account for a tenant’s security deposits, if
any, for rent or any other payment collected by a borrower from a tenant under
the lease, all in accordance with the provisions of any applicable loan
documents, (ii) fraud or a material misrepresentation made by a Borrower or any
Guarantor, or the holders of beneficial or ownership interests in such Borrower
or any Guarantor, in connection with the financing evidenced by the applicable
loan documents; (iii) any attempt by a Borrower or any Guarantor to divert or
otherwise cause to be diverted any amounts payable to the applicable lender in
accordance with the applicable loan documents; (iv) the misappropriation or
misapplication of any insurance proceeds or condemnation awards relating to any
Real Property; (v) voluntary or involuntary bankruptcy by a Borrower or any
Guarantor; and (vi) any environmental matter(s) affecting any Real Property
which is introduced or caused by a Borrower or any Guarantor or any holder of a
beneficial or ownership interest in a Borrower or any Guarantor.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(p)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(q)    any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such fee);

- 67 -

--------------------------------------------------------------------------------




(r)    any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(s)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article V or VI other than Sections 5.04, 5.05, 5.06,
5.07(a), 5.08, and 5.11;
(t)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of over 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) and if such default is not cureable within thirty (30) days and
the Credit Party is diligently pursuing cure of same, the cure period may be
extended for 30 days (for a total of 60 days after the original notice from the
Administrative Agent) upon written request from the Borrower to the
Administrative Agent;
(u)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
(v)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any Subsidiary of the Borrower or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any Subsidiary of the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(w)    any Credit Party or any Subsidiary of the Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such

- 68 -

--------------------------------------------------------------------------------




proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(x)    any Credit Party or any Subsidiary of the Borrower shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(y)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Credit Party, any Subsidiary
of the Borrower or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment;
(z)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000;
(aa)    the Guaranty of the Loan by the Guarantor shall for any reason terminate
or cease to be in full force and effect, other than as provided for in Section
5.14 of this Agreement;
(bb)    any Credit Party shall default under any Material Contract;
(cc)    any Credit Party shall (or shall attempt to) disavow, revoke or
terminate any Loan Document to which it is a party or shall otherwise challenge
or contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of any Loan Document; or
(dd)    a Change in Control shall occur;
then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement (including Section 2.05(j)) or
any other Loan Document, or any other right or remedy available by law or
equity; and in case of any event described in clause (g) or (h) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become

- 69 -

--------------------------------------------------------------------------------




due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent agrees that, in fulfilling its
duties hereunder, it will use the same standard of care it utilizes in servicing
loans for its own account.

- 70 -

--------------------------------------------------------------------------------




The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and may be removed by
the Required Lenders in the event of the Administrative Agent’s gross negligence
or willful misconduct. Upon any such resignation or removal, the Required
Lenders shall have the right, with the approval of Borrower (provided no Default
has occurred and is continuing), which approval shall not be unreasonably
withheld, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or is
removed, then the retiring Administrative Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent which shall be
(i) a Lender, or, if no Lender is willing to serve as the successor
Administrative Agent, (ii) a bank with an office in New York, New York, or an
Affiliate of any such bank whose senior debt obligations are rated not less than
“A” or its equivalent by Moody’s or not less than “A” or its equivalent by S&P
and which has a net worth of not less than $500,000,000. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent for its own behalf
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent. The Administrative Agent shall cooperate with any successor
Administrative Agent in fulfilling its duties hereunder.

- 71 -

--------------------------------------------------------------------------------




Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX    

Miscellaneous
SECTION 9.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(n)    if to the Borrower, to it in care of EDR at 999 South Shady Grove Road,
Suite 600, Memphis, TN 38120, Attention: Chief Financial Officer (Telephone No.
(901) 259-2500 and Telecopy No. (901) 259-2594));
(o)    if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Gregory W. Lane (Telephone
No. (617) 385-6212 and Telecopy No. (617) 385-6293);
(p)    if to the Issuing Bank, to it at KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Gregory W. Lane (Telephone
No. (617) 385-6212and Telecopy No. (617) 385-6293; and
(q)    if to the Swingline Lender, to it at KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Gregory W. Lane (Telephone
No. (617) 385-6212 and Telecopy No. (617) 385-6293); and
(r)    if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages of this Agreement, or as provided to Borrower in
writing by the Administrative Agent or the Lender.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address

- 72 -

--------------------------------------------------------------------------------




specified in this Section; provided that notices to the Administrative Agent
under Article II shall not be effective until received.
SECTION 9.02    Waivers; Amendments.
(g)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(h)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders”, “Majority Lenders”, or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) release
any Credit Party from its obligations under the Loan Documents without the
written consent of each Lender, (vii) subordinate the Loans without the written
consent of each Lender, or (viii) waive or modify any conditions of extending
the Loans set forth in Section 2.20 without the written consent of each Lender
affected thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.

- 73 -

--------------------------------------------------------------------------------




(i)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(j)    Notwithstanding the fact that the consent of all the Lenders is required
in certain circumstances as set forth above: (1) each Lender is entitled to vote
as such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein; and (2) the Required Lenders may consent to allow a
Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding. Administrative Agent may, after consultation with the Borrower,
agree to the modification of any term of this Credit Agreement or any other Loan
Document to correct any printing, stenographic or clerical errors or omissions
that are inconsistent with the terms hereof.
(k)    If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.
(l)    Notwithstanding any provision of this Agreement to the contrary none of
the Lenders or the existing Borrower will be required to execute assumption or
amendment documents to add a Person as a Borrower or as a Guarantor. If Real
Property assets are added to the Unencumbered Pool in accordance with this
Agreement and the owner is not already a Borrower, then (i) such owner may be
added as a Borrower as required by Section 5.13 pursuant to a Joinder Agreement
in the form attached hereto as Exhibit F executed by such owner and delivered to
the Administrative Agent, or (ii) such owner may be added as a Guarantor in
accordance with Section 5.13 pursuant to a Guaranty in the form attached hereto
as Exhibit C executed by such owner and delivered to the Administrative Agent.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(h)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the

- 74 -

--------------------------------------------------------------------------------




issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
waivers, workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(i)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee as determined by a court of
law in a final non-appealable judgment.
(j)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(k)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising

- 75 -

--------------------------------------------------------------------------------




out of, in connection with, or as a result of, this Agreement or any agreement
or instrument contemplated hereby, the Transactions, any Loan or Letter of
Credit or the use of the proceeds thereof.
(l)    All amounts due under this Section shall be payable not later than ten
days after written demand therefor.
SECTION 9.04    Successors and Assigns.
(h)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(i)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee;
(B) the Administrative Agent; and
(C) the Issuing Bank.
Provided, no consent of the Borrower, Administrative Agent or the Issuing Bank
shall be required in connection with any assignment to an entity acquiring, or
merging with, a Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise

- 76 -

--------------------------------------------------------------------------------




consent, provided that no such consent of the Borrower shall be required if a
Default has occurred and is continuing and such consent shall not be
unreasonably withheld;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;  
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding

- 77 -

--------------------------------------------------------------------------------




notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(j)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
(k)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.
(l)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including

- 78 -

--------------------------------------------------------------------------------




any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness; Joint and Several.
(c)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(d)    This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
(e)    Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
(f)    Each Person constituting the Borrower shall be bound jointly and
severally with one another to make, keep, observe and perform the
representations, warranties, covenants, agreements, obligations and liabilities
imposed by this Agreement and the other Loan Documents upon the “Borrower.”

- 79 -

--------------------------------------------------------------------------------




(g)    Each Borrower agrees that it shall never be entitled to be subrogated to
any of the Administrative Agent’s or any Lender’s rights against any Credit
Party or other Person or any collateral or offset rights held by the
Administrative Agent or the Lenders for payment of the Loans until the full and
final payment of the Loans and all other obligations incurred under the Loan
Documents and final termination of the Lenders’ obligations, if any, to make
further advances under this Agreement or to provide any other financial
accommodations to any Credit Party. Upon payment by any Borrower of any sums as
provided herein, all rights of such Borrower against any Borrower arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Obligations owed by such Borrower to the
Administrative Agent the Issuing Bank and the Lenders. The value of the
consideration received and to be received by each Borrower is reasonably worth
at least as much as the liability and obligation of each Borrower incurred or
arising under the Loan Documents. Each Borrower has determined that such
liability and obligation may reasonably be expected to substantially benefit
each Borrower directly or indirectly. Each Borrower has had full and complete
access to the underlying papers relating to the Loans and all of the Loan
Documents, has reviewed them and is fully aware of the meaning and effect of
their contents. Each Borrower is fully informed of all circumstances which bear
upon the risks of executing the Loan Documents and which a diligent inquiry
would reveal. Each Borrower has adequate means to obtain from each other
Borrower on a continuing basis information concerning such other Borrower’s
financial condition, and is not depending on the Administrative Agent or the
Lenders to provide such information, now or in the future. Each Borrower agrees
that neither the Administrative Agent nor any of the Lenders shall have any
obligation to advise or notify any Borrower or to provide any Borrower with any
data or information regarding any other Borrower.
(h)    The obligations of each Borrower hereunder shall not be affected by (a)
the failure of the Administrative Agent, any Issuing Bank or any Lender to
assert any claim or demand or to enforce any right or remedy against any
Borrower under the provisions of this Agreement, any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement;
(d) any default, failure or delay, willful or otherwise, in the performance of
any of the Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Obligations, if any; (f) any
change in the corporate, partnership or other existence, structure or ownership
of any Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Obligations, of any of the
Obligations or otherwise affecting any term of any of the Obligations; or (h)
any other act omission or

- 80 -

--------------------------------------------------------------------------------




delay to do any other act which may or might in any manner or to any extent vary
the risk of such Borrower or otherwise operate as a discharge of a guarantor as
a matter of law or equity or which would impair or eliminate any right of such
Borrower to subrogation.
(i)    Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent any Issuing Bank or any Lender in favor of any
Borrower or any other Person.
(j)    The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.
(k)    Each Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment or any part thereof of any Obligation (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must otherwise be
restored or returned by the Administrative Agent any Issuing Bank or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise
(including pursuant to any settlement entered by a holder of Obligations in its
discretion.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

- 81 -

--------------------------------------------------------------------------------




(j)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
(k)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the state and federal
courts in Boston, Massachusetts and in New York, New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State or, to the extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
(l)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(m)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

- 82 -

--------------------------------------------------------------------------------




SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
the Credit Party or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13    Interest Rate Limitation. If at any time there exists a maximum
rate of interest which may be contracted for, charged, taken, received or
reserved by the Lenders in accordance with applicable law (the “Maximum Rate”),
then notwithstanding anything herein to the contrary, at any time the interest
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively, the
“Charges”), shall exceed such Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been paid in respect of such Loan but were
not payable as result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lenders in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lenders. If, for
any reason whatsoever, the Charges paid or received on the Loans produces a rate
which exceeds the Maximum Rate, the Lenders shall credit against the principal
of the Loans (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such Charges) such portion of said Charges as shall be
necessary to cause the interest paid on the Loans to produce a rate equal to the
Maximum Rate. All sums paid or agreed to be paid to the holders of the Loans for
the use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or

- 83 -

--------------------------------------------------------------------------------




oral, between the parties hereto. Without notice to the Borrower or any other
person or entity, the Maximum Rate, if any, shall automatically fluctuate upward
and downward as and in the amount by which such maximum nonusurious rate of
interest permitted by applicable law fluctuates.
SECTION 9.14    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

- 84 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership


By: EDUCATION REALTY OP GP, INC., a Delaware corporation, its General Partner




By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer
 
 
EDR TALLAHASSEE I, LLC, a Delaware limited liability company


By: Education Realty Trust, LLC,
a Delaware limited liability company, its managing member


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer




- 85 -

--------------------------------------------------------------------------------




EDR OXFORD, LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


 
EDR LAWRENCE LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Lawrence LLC, a Delaware limited liability company, its general partner


By: EDR Lawrence, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown 
Randall H. Brown,
Secretary/Vice President


 




- 86 -

--------------------------------------------------------------------------------




EDR TALLAHASSEE LIMITED
PARTNERSHIP, a Delaware limited
partnership


By: EDR Tallahassee, LLC, a Delaware limited liability company, its general
partner


By: EDR Tallahassee, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown 
Randall H. Brown,
Secretary/Vice President




EDR TAMPA LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Tampa, LLC, a Delaware limited liability company, its general partner


By: EDR Tampa, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown 
Randall H. Brown,
Secretary/Vice President


EDR WESTERN MICHIGAN LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Western Michigan, LLC, a Delaware limited liability company, its general
partner


By: EDR Western Michigan, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown 
Randall H. Brown,
Secretary/Vice President






- 87 -

--------------------------------------------------------------------------------




EDR CHARLOTTESVILLE LLC, a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


 
EDR CHARLOTTESVILLE JEFFERSON LLC, a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


 


- 88 -

--------------------------------------------------------------------------------




EDR CHARLOTTESVILLE WERTLAND LLC, a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


EDR BERKELEY LP, a Delaware limited partnership


By: EDR Berkeley LLC,
a Delaware limited liability company, its general partner


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By: /s/ Randall H. Brown 
Randall H. Brown,
Secretary/Executive Vice President/Treasurer








- 89 -

--------------------------------------------------------------------------------




EDR ORLANDO LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Orlando LLC, a Delaware limited liability company, its general partner


By: EDR Orlando, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown 
Randall H. Brown,
Secretary/Vice President


 






- 90 -

--------------------------------------------------------------------------------






EDR GAINESVILLE LIMITED PARTNERSHIP, a Florida limited partnership


By: EDR Gainesville GP, LLC,
a Delaware limited liability company, its general partner


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


EDR CARBONDALE, LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer




- 91 -

--------------------------------------------------------------------------------




DISTRICT ON 5TH TUCSON AZ LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


CV EAST LANSING MI LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


PROVINCE KENT OH LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer






- 92 -

--------------------------------------------------------------------------------




THE PROVINCE GREENVILLE NC LP, a Delaware limited partnership


By: The Province Greenville NC GP LLC,
a Delaware limited liability company, its general partner


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


UNIVERSITY VILLAGE TOWERS LP, a Delaware limited partnership


By: University Village Towers LLC,
a Delaware limited liability company, its general partner


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer




- 93 -

--------------------------------------------------------------------------------




IRISH ROW AT VANESS LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


3949 LINDELL LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer


EDR LEXINGTON II LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Secretary/Executive Vice President/Treasurer




- 94 -

--------------------------------------------------------------------------------








The Parent joins in the execution of this Agreement to evidence its agreement to
the provisions of Sections 5.01, 5.17, 6.06 and 6.08 of this Agreement.
EDUCATION REALTY TRUST, INC.




By: /s/ Randall H. Brown
Name: Randall H. Brown
Title: Secretary/Executive Vice President/Treasurer














Signature page to Credit Agreement with Education Realty Operating Partnership,
LP




KEYBANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent,




By:     /s/ Gregory W. Lane
Gregory W. Lane
Vice President




Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


REGIONS BANK




By:    /s/ Lee Surtees
Name:    Lee Surtees
Title:
Director
Real Estate Corporate Banking







Address:
1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Lee Surtees, Director
Telephone No.: (205) 264-4860
Telecopy No.: (205) 264-5456
Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


PNC BANK, NATIONAL ASSOCIATION




By:    /s/ Andrew T. White
Name:    Andrew T. White
Title:    Senior Vice President






Address:
1600 Market Street, 30th Floor
Philadelphia, Pennsylvania 19103
Attention:    Andrew T. White,
Senior Vice President
Telephone No.: (215) 585-6123
Telecopy No.: (215) 585-5806


Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


ROYAL BANK OF CANADA


By:    /s/ Brian Gross
Name:    Brian Gross
Title:    Authorized Signatory




Address:
Global Loans Administration, NY

Three World Financial Center

200 Vesey Street
New York, New York 10281-8098
Attention:    Brian Gross
Telephone No.: (212) 266-4047
Telecopy No.: (212) 428-6460


Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


 
BANK OF AMERICA, N.A.


By: /s/ Asad A. Rafiq
Name: Asad A. Rafiq
Title: Vice President


 
Address:
135 S. LaSalle Street
Mail Code: IL4-135-06-11
Chicago, Illinois 60603
Attention: Asad A. Rafiq
         Vice President
Telephone No.: (312) 828-4416
Telecopy No.: (312) 992-9767















Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


 
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Lori Y. Jensen
Name: Lori Y. Jensen
Title: Vice President


 
Address:
1100 Abernathy Road, N.E., Suite 1250
Atlanta, GA 30328
Attention: Lori Y. Jensen
      Vice President
Telephone No.: (770) 512-3118
Telecopy No.: (770) 512-3130









Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


 
FIRST TENNESSEE BANK, N.A.


By: /s/ Elizabeth H. Vaughn
Name: Elizabeth H. Vaughn
Title: Senior Vice President


 
Address:
165 Madison Avenue, 10th Floor
Memphis, TN 38103
Attention: Elizabeth H. Vaughn
      Senior Vice President
Telephone No.: (901) 523-4105
Telecopy No.: (901) 523-4032









Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


 
METROPOLITAN BANK


By: /s/ Joelle Rogin
Name: Joelle Rogin
Title: Senior Vice President


 
Address:
1661 Aaron Brenner Drive, Suite 100
Memphis, TN 38120
Attention: Joelle Rogin
      Senior Vice President
Telephone No.: (901) 969-8004
Telecopy No.: (901) 969-8100















SCHEDULE 2.01


LENDER    REVOLVING LOAN COMMITMENT/        Applicable Percentage


KEYBANK, NATIONAL ASSOCIATION    $65,000,000.00 17.3333333333%


PNC BANK, NATIONAL ASSOCIATION    $60,000,000.00 16.0000000000%


REGIONS BANK     $60,000,000.00 16.0000000000%


ROYAL BANK OF CANADA    $60,000,000.00 16.0000000000%


BANK OF AMERICA, N.A.     $50,000,000.00 13.3333333333%


U.S. BANK NATIONAL ASSOCIATION     $46,500,000.00 12.4000000000%


FIRST TENNESSEE BANK, N.A.    $25,000,000.00 6.6666666667%


METROPOLITAN BANK    $8,500,000.00 2.2666666667








SCHEDULE 3.05(F)




1.    Earthquake or Seismic Area –


The Berk
2315 College Ave
Berkeley, California 94704




2.    Fire Damage--


3949
3949 Lindell Blvd,
St. Louis, MO  63108




SCHEDULE 3.07
In June 2001, the United State Department of Justice, or DOJ, notified JPI of an
on-going investigation regarding possible violations of the ADA and the FHAA at
various residential properties developed by JPI, mostly multi-family apartment
communities. Of the 14 student housing communities the Borrower is acquiring
from JPI in the acquisition, one property is included in those reviewed by the
DOJ to date. The DOJ has reviewed the property plans for this property but has
not issued a report regarding its review. In October 2002, the DOJ indicated
that the investigations were being delayed for an undetermined period of time.
This investigation has not been resolved and, at this point, no conclusion can
be reached regarding what will be required to conclude it or whether it will
result in a dispute or legal proceedings with the DOJ. Noncompliance with the
ADA and the FHAA could result in the imposition of injunctive relief, fines,
awards of damages to private litigants or additional capital expenditures to
remedy such noncompliance. The Borrower is unable to predict the outcome of the
DOJ's investigation related to the JPI portfolio.
SCHEDULE 3.15
LIST OF SUBSIDIARIES


28th and Aurora at Boulder LLC
EDR Oxford, LLC
3949 Lindell, LLC
EDR Phoenix/Summa West LLC
Anderson Road Lafayette LLC
EDR Phoenix, LLC
Anderson Road Oxford LLC
EDR Riverside, LLC (Inactive)
AOD/Raleigh Residence Hall, LLC
EDR State College Limited Partnership
Cape Place (DE), LLC
EDR State College, Inc.
Carrollton Place, LLC
EDR State College, LLC
Centre Lubbock TX LLC
EDR Statesboro, LLC
Chapel Hill Durham NC GP LLC
EDR Stillwater Limited Partnership
Chapel Hill Durham NC LP
EDR Stillwater, Inc.
CV East Lansing MI LLC
EDR Stillwater, LLC
District on 5th Tucson AZ LLC
EDR Storrs LLC
EDR Athens I, LLC
EDR Syracuse Campus West LLC
EDR Auburn, LLC
EDR Syracuse, LLC
EDR Austin LLC
EDR Tallahassee I, LLC
EDR Berkeley LLC
EDR Tallahassee Limited Partnership
EDR Berkeley LP
EDR Tallahassee, Inc.
EDR C Station, LLC (inactive)
EDR Tallahassee, LLC
EDR Carbondale, LLC
EDR Tampa Limited Partnership
EDR Cayce Manager, Inc.
EDR Tampa, Inc.
EDR Cayce, LLC
EDR Tampa, LLC
EDR Charlottesville LLC
EDRT/ETA Tuscaloosa LLC
EDR Charlottesville Jefferson LLC
EDR Tucson I, LLC (Inactive)
EDR Charlottesville Wertland LLC
EDR Tucson Phase II Limited Partnership (Inactive)
EDR Columbia Limited Partnership
EDR Tucson, Inc. (Inactive)
EDR Columbia, Inc.
EDR Tucson, LLC (Inactive)
EDR Columbia, LLC
EDR Tuscaloosa LLC
EDR Columbus Limited Partnership
EDR Wabash Limited Partnership
EDR Columbus, Inc.
EDR Wabash, Inc.
EDR Columbus, LLC
EDR Wabash, LLC
EDR Development LLC
EDR Western Michigan Limited Partnership
EDR Employment Resources, LLC
EDR Western Michigan, Inc.
EDR Fund GP, Inc.
EDR Western Michigan, LLC
EDR Gainesville GP, LLC
Education Realty OP GP, Inc.
EDR Gainesville Limited Partnership
Education Realty OP Limited Partner Trust
EDR Greensboro, LLC
Education Realty Operating Partnership, LP
EDR Investment Advisor Inc.
Education Realty Trust, Inc.
EDR Investment Fund, LP
Education Realty Trust, LLC
EDR Knoxville Limited Partnership
Fifth Street MN LLC
EDR Knoxville, Inc.
GM Westberry LLC
EDR Knoxville, LLC
Irish Row at Vaness LLC
EDR Lawrence Limited Partnership
Lemon Street Tempe AZ LLC
EDR Lawrence, Inc.
Province Kent Ohio LLC
EDR Lawrence, LLC
River Place (DE), LLC
EDR Lexington I LLC
Suites Lubbock TX LLC
EDR Lexington II LLC
Stinson at Norman, LLC
EDR Lexington III LLC
The Province Greenville NC LP
EDR Lexington IV LLC
The Province Greenville NC GP LLC
EDR Lexington V LLC
University Towers Building LLC
EDR Lexington VI LLC
University Towers OP GP, LLC
EDR Limpar, LLC
University Towers Operating Partnership, LP
EDR Lubbock Limited Partnership (Inactive)
University Towers Raleigh, LLC
EDR Lubbock, Inc. (Inactive)
University Towers Raleigh Services, LLC
EDR Lubbock, LLC (Inactive)
University Village - Greensboro, LLC
EDR Management Inc.
University Village Towers, LLC
EDR Manager, LLC
University Village Towers, LP
EDR Murfreesboro, LLC
Varsity Ann Arbor MI LLC
EDR Norman, LLC (Inactive)
WEDR Riverside Investors V, LLC (Inactive)
EDR OP Development LLC
WEDR Riverside Mezz Investor V, Inc. (Inactive)
EDR Orlando Limited Partnership
WEDR Stinson Investor V, LLC (Inactive)
EDR Orlando, Inc.
West Clayton GA LLC
EDR Orlando, LLC
 
 
 









SCHEDULE 5.12
UNENCUMBERED POOL
 




1.    Players Club Tallahassee – Tallahassee, Leon County, FL
2.    The Pointe at South Florida – Tampa, Hillsborough, FL
3.    The Commons at Tallahassee – Tallahassee, Leon County, FL
4.    The Pointe at Western – Kalamazoo, Kalamazoo County, MI
5.    The Reserve on West 31st – Lawrence, Douglas County, KS
6.    Campus Creek – Oxford, Lafayette County, MS
7.    Grandmarc at the Corner - Charlottesville, Albemarle County, VA*
8.    Wertland Square - Charlottesville, Albemarle County, VA
9.    Jefferson Commons - Charlottesville, Albemarle County, VA
10.    Haggin Field– Lexington, Fayette County, KY**
11.    The Lofts Orlando– Orlando, Orange County, FL
12.    Campus Lodge– Gainesville, Alachua County, FL
13.    Reserve at Saluki Pointe– Carbondale County, Jackson, IL
14.    The District on 5th– Tucson, Pima County, AZ
15.    Campus Village– East Lansing, Ingham County, MI
16.    Province at Kent State– Kent, Portage County, OH
17.    The Province– Greenville, Pitt County, NC
18.    The Berk– Berkeley, Alameda County, CA
19.    University Village Tower– Riverside, Riverside County, CA
20.    Irish Row– South Bend, St Joseph County, IN
21.    3949 Lindell– St. Louis, Saint Louis City, MO




* denotes  Eligible Off Campus Ground Lease
**  denotes Eligible Property Lease































SCHEDULE 6.02
EXISTING LIENS


None




CREDIT AGREEMENT
EXHIBIT A
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:    ______________________________


2.    Assignee:    ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]]


3.    Borrower:    Education Realty Operating Partnership, LP and certain of its
Subsidiaries


4.
Administrative Agent:    KeyBank, National Association, as the administrative
agent under the Credit Agreement



5.
Credit Agreement:    The Fourth Amended and Restated Credit Agreement dated as
of January 14, 2013, among Education Realty Operating Partnership, LP, certain
of its Subsidiaries, the Lenders parties thereto, KeyBank, National Association,
as Administrative Agent, and the other agents parties thereto



6.    Assigned Interest:
    
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage
Assigned of Commitment/Loans
$_____
$_____
_____%
$_____
$_____
_____%
$_____
$_____
_____%





Effective Date:
______________________, 20____ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:                            
Title:                            


ASSIGNEE


[NAME OF ASSIGNEE]




By:                            
Title:                            


[Consented to and] Accepted:


[KeyBank, National Association], as
Administrative Agent




By:                        
Title:                        




[Consented to:]


[NAME OF RELEVANT PARTY]




By:                        
Title:                        
ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






CREDIT AGREEMENT


EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


 
Key Bank, National Association
 
 
 
 
 
 
 
as Administrative Agent
 
 
 
 
 
 
 
225 Franklin Street
 
 
 
 
 
 
 
 
Boston, MA 02110
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attn: Mr. Gregory Lane
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RE: Education Realty Operating Partnership, LP
 
Compliance Certificate for
____________
through
__________
 
 
 
 
 
 
 
 
 
 
Dear Ladies and Gentlemen:


 
 
 
 
 
This Compliance Certificate is made with reference to that certain Fourth
Amended and Restated Credit Agreement dated as of January 14, 2013 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among Education Realty Operating Partnership, LP and certain of its Subsidiaries
(collectively, the "Borrower"), the financial institutions party thereto, as
lenders, and KeyBank, N.A., as Administrative Agent. All capitalized terms used
in this Compliance Certificate (including any attachments hereto) and not
otherwise defined in this Compliance Certificate shall have the meanings set
forth for such terms in the Credit Agreement. All Section references herein
shall refer to the Credit Agreement.
 
 
 
 
 
 
 
 
 
 
I hereby certify that I am the Chief Accounting Officer of Education Realty
Operating Partnership, LP, and that I make this Certificate on behalf of each
Borrower. I further represent and certify on behalf of the Borrower as follows
as of the date of this Compliance Certificate:
 
 
 
 
 
 
 
 
 
 
 
I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the "Reporting Period") covered by
the financial reports delivered simultaneous herewith pursuant to Section
5.01[(a)][(b)], and that such review has not disclosed the existence during or
at the end of such Reporting Period (and that I do not have knowledge of the
existence as at the date hereof) of any condition or event which constitutes a
Default or Event of Default.
 
 
 
 
 
 
 
 
 
 
 
 
All referenced dollar amounts in this certificate are stated in thousands unless
otherwise noted.
 
 
 
 
 
 
 
 
 
 
 
 
 
Attached hereto as Schedule A-1 is a list of the Real Property that comprises
the Unencumbered Pool and the Unencumbered Pool Value, and Schedule A-2 is a
list of the Real Property assets that were identified as being in the
Unencumbered Pool in the last Compliance Certificate and that are no longer
qualified to be in the Unencumbered Pool as of the last day of the Reporting
Period.
 
 
 
 
 
 
 
 
 
 
 
 
Attached hereto as Schedule B-1 is a detailed calculation of Interest Expense
for the Reporting Period and Schedule B-2 is a detailed calculation of Interest
Expense, principal paid and due and payable on Indebtedness, and cash dividends
payable on the Parent's preferred stock for the Reporting Period, which amounts
aggregated:
 
 
 
 
 
 
 
 
 
 
 
 
Schedule B-1
$
 
 
Schedule B-2
$
 
 
 
 
 
 
 
 
 
 
 
 
Attached hereto as Schedule C is a detailed calculation of EBITDA for the
Reporting Period, which amount was:
 
 
 
 
 
 
 
 
 
 
 
 
Schedule C EBITDA
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
As of the last day of the Reporting Period:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1.
Fixed Charge Coverage Ratio Calculation:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Adjusted EBITDA
 
 
 
$
 
( b )
Capital Expenditure Reserve
 
 
 
$
 
( c )
(a)-(b)
 
 
 
 
 
$
 
( d )
Principal paid and due and payable plus Interest
 
 
 
 
 
 
Expense plus cash dividends on preferred stock
 
 
$
 
( d )
Fixed Charge Coverage Ratio ((c) to ((d))
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: 1.50 :1.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2.
Tangible Net Worth ("TNW"):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Tangible Net Worth at closing
 
 
 
$750,000,000.00
 
 
 
 
 
 
 
 
 
 
 
Required Tangible Net Worth
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Proceeds of Offerings after Effective Date
$
 
 
 
 
 
 
 
 
 
75
%
 
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plus
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Required Tangible Net Worth
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: Current TNW must exceed required TNW
 
 
 
 
 
 
 
 
 
 
 
 
3.
Total Leverage Ratio Calculation:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Indebtedness
 
 
 
 
$
 
( b )
Total Asset Value
 
 
 
 
 
( c )
Total Leverage Ratio
 
 
 
 
%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: less than sixty percent (60%) at all times
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4.
Varying Interest Rate Calculation:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Indebtedness with a varying interest rate
 
 
 
$
 
( b )
Total Asset Value
 
 
 
 
 
 
( c )
( a ) to ( b )
 
 
 
 
 
%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: <30%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5.
Total Secured Debt Ratio:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Secured Debt
 
 
$
 
( b )
Total Asset Value
 
 
$
 
( c )
Total Secured Debt Ratio
 
 
%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant:    no greater than 50% (subject to 1 two quarter increase to no
greater than 55%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6.
Total Secured Recourse Debt Ratio:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Total Secured Recourse Debt
 
 
$
 
( b )
Total Asset Value
 
 
$
 
( c )
Total Fund Recourse Debt Ratio
 
 
%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: no greater than 15%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7.
Total Additional Unsecured Debt Ratio:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Total Additional Unsecured Debt
 
 
$
 
( b )
Total Asset Value
 
 
$
 
( c )
Total Additional Unsecured Debt Ratio
 
 
%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: no greater than 15%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8.
Total Unsecured Debt to Unsecured Pool Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Total Unsecured Debt
 
 
$
 
( b )
Unencumbered Pool Value
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: no greater than 60%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9.
Unencumbered Asset Debt Service Coverage
 
 
$
 
 
 
 
 
 
 
 
 
 
 
Unencumbered NOI
 
$
 
( a )
Assigned Debt Service
$
 
 
 
 
 
 
 
 
 
 
 
 
Ratio
 
 
 
___%
 
 
 
 
 
 
 
 
 
Covenant: Not less than 1.40 to 1.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10.
( a )
( i )
Investments in Unconsolidated Affiliates
 
$
 
 
( ii )
Total Asset Value
 
$
 
 
( iii )
(i) / (ii), expressed as a percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: <15%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( b )
( i )
Investments in undeveloped land
 
 
$
 
 
( ii )
Total Asset Value
 
 
 
$
 
 
( iii )
(i) / (ii), expressed as a percentage
 
 
___%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: <10%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( c )
( i )
Investments in Assets Under Development
 
$
 
 
( ii )
Total Asset Value
 
 
 
$
 
 
( iii )
(i) / (ii), expressed as a percentage
 
 
___%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: <25%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( d )
( i )
Investments in Real Property not constituting
 
 
 
 
 
 
collegiate housing communities
 
$
 
 
( ii )
Total Asset Value
 
 
 
$
 
 
( iii )
(i) / (ii), expressed as a percentage
 
 
___%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: <10%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( e )
( i )
Investments in undeveloped land, Unconsolidated
 
 
 
 
 
Affiliates, Assets Under Development and
 
 
 
 
 
 
non-collegiate housing communities
$
 
 
( ii )
Total Asset Value
 
 
 
$
 
 
( iii )
(i) / (ii), expressed as a percentage
 
 
___%
 
 
 
 
 
 
 
 
 
 
 
 
Covenant: <25%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11.
Restricted Payments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
Restricted Payments to be made on or after ______________ for reporting period
 
 
and restricted payments made preceding 3 quarters
 
 
 
 
 
 
 
 
 
 
 
 
 
2Q 2009 Dividend per share Common Stock
$
 
 
 
1Q 2009 Dividend per share Common Stock ______
$
 
 
 
4Q 2008 Dividend per share Common Stock ______
$
 
 
 
3Q 2008 Dividend per share Common Stock _______
$
 
 
 
 
 
 
 
 
 
 
12.
Maximum Outstandings
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( a )
Aggregate Commitment
 
 
 
$
 
( b )
Aggregate Borrowing Base Availability
 
 
 
 
(attach list reflecting amount for each Real Property in the Unencumbered Pool)
 
 
 
( c )
Maximum Loan Available Amount (lesser of (a) or (b))
 
 
( d )
Amount outstanding under Revolving Loans and Swingline Loans
 
 
( e )
LC Exposure
 
 
 
 
 
 
( f )
Revolving Credit Exposure (d) + (e); cannot exceed ( c )
 
 
 
Covenant: <Maximum Loan Available Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This Compliance Certificate has been executed and delivered as of the date set
forth above.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EDUCATION REALTY OPERATING PARTNERSHIP, LP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Education Realty OP GP, Inc., General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
J. Drew Koester
 
 
 
 
 
 
 
Title:
Vice President and Chief Accounting Officer
 
 
 
 
 
 
 
 
 
 









CREDIT AGREEMENT


EXHIBIT C


FORM OF GUARANTY


THIS GUARANTY dated as of _______________, _2013, executed and delivered by each
of the undersigned, whether one or more, (all each a “Guarantor” and,
collectively, the “Guarantors”), in favor of (a) KEYBANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent (the “Agent”) for the Lenders under that
certain Fourth Amended and Restated Credit Agreement dated as of January 14,
2013, by and among EDUCATION REALTY OPERATING PARTNERSHIP, LP, EDR Tallahassee
I, LLC, EDR Oxford, LLC, , EDR Lawrence Limited Partnership, EDR Tallahassee
Limited Partnership, EDR Tampa Limited Partnership, EDR Western Michigan Limited
Partnership, EDR Berkeley LP, EDR Charlottesville LLC, EDR Charlottesville
Jefferson LLC, EDR Charlottesville Wertland LLC, EDR Lexington II LLC, EDR
Orlando Limited Partnership, EDR Gainesville Limited Partnership, EDR
Carbondale, LLC, District on 5th Tuscon LLC, CV East Lansing MI LLC, Province
Kent Ohio LLC, The Province Greenville NC LP, University Village Towers LP,
Irish Row at Vaness LLC, and 3949 Lindell LLC (collectively, the “Borrower”),
the financial institutions party thereto and their assignees in accordance
therewith (the “Lenders”), and the Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Credit Agreement”) and (b) the Lenders.
WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1. Guaranty. Each Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders or the Agent under
or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans made
by the Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees, charges, reasonable attorneys fees and other amounts payable to
any Lender or the Agent thereunder or in connection therewith (including any
Hedging Agreement); (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; and (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders or the Agent in the enforcement of any of the foregoing
or any obligation of such Guarantor hereunder.
Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, each Guarantor
hereby waives the right of such Guarantor to require any holder of the
Obligations to take action against the Borrower as provided by any legal
requirement of any Governmental Authority.
Section 3. Guaranty Absolute. Each Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the documents evidencing
the same, regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not such Guarantor consents thereto or has notice thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Obligations; (ii) any change in the time, place or manner of payment
of all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;
(c)    any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;
(d)    any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;
(f)    any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;
(g)    any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;
(h)    any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
(j)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor hereunder.
Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Obligations or the interest rate that may
accrue on any of the Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any Person liable in any manner for the payment or
collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor); and (f) apply any sum, by whomsoever paid or however
realized, to the Obligations in such order as the Lenders or the Agent shall
elect in accordance with the Credit Agreement.
Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.
Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.
Section 7. Waiver. Each Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.
Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.
Section 9. Reinstatement of Obligations. Each Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
with respect to any Obligations if at any time payment of any such Obligations
is rescinded or otherwise must be restored by the Agent and/or the Lenders upon
the bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.
Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and each Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and each Guarantor hereby
waives any benefit of, and any right to participate in, any security or
collateral given to the Agent and the Lenders to secure payment or performance
of any of the Obligations.
Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes (as defined in the Credit Agreement) or Other Taxes (as
defined in the Credit Agreement); provided that if any Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), the Agent, Lender or Issuing Bank (as defined in the Credit
Agreement) (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made; (ii) such Guarantor shall make
such deductions; and (iii) such Guarantor shall pay the full amount deducted to
the relevant Governmental Authority (as defined in the Credit Agreement) in
accordance with applicable law.
Section 12. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty held by such Lender then due and payable.
Each Guarantor agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Note, whether or not
acquired pursuant to the applicable provisions of the Credit Agreement, may
exercise rights of setoff or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Guarantor in the amount of such participation.
Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.
Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor nor any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.
Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.
Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 17. Jurisdiction; Venue; JURY WAIVER.
(a)    Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the state and federal
courts in Boston, Massachusetts and in New York, New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Guaranty or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State or, to the extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty shall affect any right that the Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Loan Document against the
Guarantor or its properties in the courts of any jurisdiction.
(a)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(b)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error. The failure of the Agent to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.
Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding the Borrower or any Guarantor. Each Guarantor may
not assign or transfer its obligations hereunder to any Person.
Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.
Section 22. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.
SECTION 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) IS LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER AND UNDER
OTHER LOAN DOCUMENTS.
Section 24. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement. Each
Guarantor’s address for notice is set forth below its signature hereto.
Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 26. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.
Section 27. Definitions. (a) For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
(GUARANTOR)


By:    
Name:    
Title:    


Address for Notices:


c/o EDUCATION REALTY OPERATING
PARTNERSHIP, LP
999 South Shady Grove Road, Suite 600
Memphis, Tennessee 38120
Attention: Randall H. Brown


CREDIT AGREEMENT
EXHIBIT D
FORM OF NOTE




$_________________        __________, 2013




FOR VALUE RECEIVED, Education Realty Operating Partnership, LP, EDR Tallahassee
I, LLC, EDR Oxford, LLC, EDR Lawrence Limited Partnership, EDR Tallahassee
Limited Partnership, EDR Tampa Limited Partnership, EDR Western Michigan Limited
Partnership, EDR Berkeley LP, EDR Charlottesville LLC, EDR Charlottesville
Jefferson LLC, EDR Charlottesville Wertland LLC, EDR Lexington II LLC, EDR
Orlando Limited Partnership, EDR Gainesville Limited Partnership, EDR
Carbondale, LLC, District on 5th Tuscon LLC, CV East Lansing MI LLC, Province
Kent Ohio LLC, The Province Greenville NC LP, University Village Towers LP,
Irish Row at Vaness LLC, and 3949 Lindell LLC (collectively, the “Maker”)
jointly and severally promise to pay without offset or counterclaim to the order
of [insert name of Lender], (“Payee”), the principal amount equal to the lesser
of (x) __________________________ ($_____________) or (y) the outstanding amount
advanced by Payee as a Loan (or Loans) under the Credit Agreement (as
hereinafter defined), payable in accordance with the terms of the Credit
Agreement.
Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Fourth Amended and Restated
Credit Agreement dated of even date herewith, among Maker, the Lenders named
therein, and KeyBank, National Association, as Administrative Agent for itself
and the Lenders (as hereafter amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.
Subject to the terms and provisions of the Credit Agreement, amounts borrowed
may be repaid and reborrowed at any time prior to the termination of the
Availability Period. No Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Maximum Loan Available Amount.
This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.
EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership


By: EDUCATION REALTY OP GP, INC., a Delaware corporation, its General Partner




By:_______________________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer
 
EDR TALLAHASSEE I, LLC, a Delaware limited liability company


By: Education Realty Trust, LLC,
a Delaware limited liability company, its managing member


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


EDR OXFORD, LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


 
EDR LAWRENCE LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Lawrence LLC, a Delaware limited liability company, its general partner


By: EDR Lawrence, Inc., a Delaware corporation, its managing member


By:_____________________
Randall H. Brown,
Secretary/Vice President


 


EDR TALLAHASSEE LIMITED
PARTNERSHIP, a Delaware limited
partnership


By: EDR Tallahassee, LLC, a Delaware limited liability company, its general
partner


By: EDR Tallahassee, Inc., a Delaware corporation, its managing member


By:_____________________
Randall H. Brown,
Secretary/Vice President




EDR TAMPA LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Tampa, LLC, a Delaware limited liability company, its general partner


By: EDR Tampa, Inc., a Delaware corporation, its managing member


By:_____________________
Randall H. Brown,
Secretary/Vice President


EDR WESTERN MICHIGAN LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Western Michigan, LLC, a Delaware limited liability company, its general
partner


By: EDR Western Michigan, Inc., a Delaware corporation, its managing member


By:_____________________
Randall H. Brown,
Secretary/Vice President




EDR CHARLOTTESVILLE LLC, a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


 
EDR CHARLOTTESVILLE JEFFERSON LLC, a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


 
EDR CHARLOTTESVILLE WERTLAND LLC, a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


EDR BERKELEY LP, a Delaware limited partnership


By: EDR Berkeley LLC,
a Delaware limited liability company, its general partner


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By:_____________________
Randall H. Brown,
Secretary/Executive Vice President/Treasurer



















































































EDR ORLANDO LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Orlando LLC, a Delaware limited liability company, its general partner


By: EDR Orlando, Inc., a Delaware corporation, its managing member


By:_____________________
Randall H. Brown,
Secretary/Vice President


 









































EDR GAINESVILLE LIMITED PARTNERSHIP, a Florida limited partnership


By: EDR Gainesville GP, LLC,
a Delaware limited liability company, its general partner


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


EDR CARBONDALE, LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


DISTRICT ON 5TH TUCSON AZ LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


CV EAST LANSING MI LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


PROVINCE KENT OH LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer




THE PROVINCE GREENVILLE NC LP, a Delaware limited partnership


By: The Province Greenville NC GP LLC,
a Delaware limited liability company, its general partner


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


UNIVERSITY VILLAGE TOWERS LP, a Delaware limited partnership


By: University Village Towers LLC,
a Delaware limited liability company, its general partner


By: Education Realty Operating
       Partnership, LP, a Delaware
       limited partnership, its
       managing member


By: Education Realty OP GP, Inc.
a Delaware corporation, its general partner


By:____________________
Randall H. Brown, Secretary/Executive Vice President/Treasurer


IRISH ROW AT VANESS LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:___         _____
Randall H. Brown, Secretary/Executive Vice President/Treasurer


3949 LINDELL LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:___         _____
Randall H. Brown, Secretary/Executive Vice President/Treasurer


EDR LEXINGTON II LLC,
a Delaware limited liability company


By: Education Realty Operating
        Partnership, LP, a Delaware limited
        partnership, its managing
        member


By: Education Realty OP GP, Inc.,
a Delaware corporation, its general partner


By:___         _____
Randall H. Brown, Secretary/Executive Vice President/Treasurer



















































CREDIT AGREEMENT
EXHIBIT E


[FORM OF] BORROWING REQUEST/INTEREST ELECTION REQUEST


[Date]


KeyBank, National Association
as Administrative Agent
225 Franklin Street, 18th floor
Boston, Massachusetts 02110


Attn: Mr. Gregory Lane


Re:    Education Realty Operating Partnership, LP
Borrowing Request


Dear Ladies and Gentlemen:


This Borrowing Request is made with reference to that certain Fourth Amended and
Restated Credit Agreement dated as of January 14, 2013 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Education Realty Operating Partnership, LP and certain of its Subsidiaries
(collectively, the “Borrower”), the financial institutions party thereto, as
lenders, and KeyBank, National Association, as Administrative Agent. All
capitalized terms used in this Borrowing Request (including any attachments
hereto) and not otherwise defined in this Borrowing Request shall have the
meanings set forth for such terms in the Credit Agreement. All Section
references herein shall refer to the Credit Agreement. This request is made by
Education Realty Operating Partnership, LP on behalf of the Borrower.
The Borrower hereby requests [check as applicable] □ a conversion of an existing
Loan as provided below and/or □ an advance under the Credit Agreement, in the
amount of $____________ [minimum of $1,000,000.00 and in multiples of
$100,000.00].


1.    Aggregate Commitment    $__,000,000.00


2.    Maximum Loan Available Amount    $_____________


3.    The amount outstanding under the
Revolving Loans and Swingline Loans    $_____________


4.    LC Exposure    $_____________


5.    Available amount (lesser of 1 or 2, minus 3, minus 4)    $_____________


6.    Less amount requested    ($____________)


7.    Amount remaining to be advanced    $____________


8.
Account for funding:                            







The advance or conversion is to be made as follows:
A.    ABR Borrowing.


1.
Amount of ABR Borrowing:    $_____________



2.
Date of ABR Borrowing                 _____________



B.    Eurodollar Borrowing:


1.
Amount of Eurodollar Borrowing:    $_____________



2.
Amount of conversion of existing

Loan to Eurodollar Borrowing:    $_____________


3.
Number of Eurodollar

Borrowing(s) now in effect:     _____________
[cannot exceed six (6)]


4.
Date of Eurodollar Rate Borrowing

or conversion:     _____________


5.
Interest Period:    _____________



6.
Expiration date of current Interest

Period as to this conversion:     _____________


The Borrower hereby represents and warrants that the amounts set forth above are
true and correct, that the amount above requested has actually been incurred,
that the representations and warranties contained in the Credit Agreement are
true and correct as if made as of this date (except to the extent relating to a
specific date), and that the Borrower has kept, observed,
performed and fulfilled each and every one of its obligations under the Credit
Agreement as of the date hereof [except as follows: _______________]


Very truly yours,


EDUCATION REALTY OPERATING PARTNERSHIP, LP


By:     EDUCATION REALTY OP GP,         INC., its General Partner


By:                        
Name:                        
Title:                        




CREDIT AGREEMENT
EXHIBIT F


JOINDER AGREEMENT


JOINDER AGREEMENT (the “Agreement”), dated as of__________, 20__, made by
____________________________ a ____________________ (the “New Borrower”) in
favor of KEYBANK, NATIONAL ASSOCIATION, as administrative agent for the lenders
party to the Credit Agreement referred to below (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, Education Realty Operating Partnership, LP, EDR Tallahassee I, LLC, EDR
Oxford, LLC, EDR Lawrence Limited Partnership, EDR Tallahassee Limited
Partnership, EDR Tampa Limited Partnership, EDR Western Michigan Limited
Partnership, EDR Berkeley LP, EDR Charlottesville LLC, EDR Charlottesville
Jefferson LLC, EDR Charlottesville Wertland LLC, EDR Lexington II LLC, EDR
Orlando Limited Partnership, EDR Gainesville Limited Partnership, EDR
Carbondale, LLC, District on 5th Tuscon LLC, CV East Lansing MI LLC, Province
Kent Ohio LLC, The Province Greenville NC LP, University Village Towers LP,
Irish Row at Vaness LLC, and 3949 Lindell LLC (collectively, the “Borrower”),
certain lenders (the “Lenders”), and the Administrative Agent are parties to a
Fourth Amended and Restated Credit Agreement dated as of January 14, 2013 (as
amended, modified, restated, or supplemented and in effect from time to time,
the “Credit Agreement”).
WHEREAS, the Credit Agreement requires that the owner of any Real Property
included in the Unencumbered Pool must join in and assume all obligations of the
“Borrower” under the Loan Documents, and the New Borrower is the owner of Real
Property to be included in the Unencumbered Pool.
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the New Borrower hereby agrees as follows:
1. The New Borrower hereby becomes a party to the Loan Documents as a Borrower
thereunder with the same force and effect as if originally named therein as a
Borrower and, without limiting the generality of the foregoing, hereby
irrevocably, absolutely, and unconditionally assumes and agrees to timely and
faithfully pay and perform all of the obligations of the Borrower under the Loan
Documents.
2. The New Borrower hereby represents and warrants that each of the
representations and warranties contained in Article III of the Credit Agreement
are also made by it and are true and correct in all material respects on and as
the date hereof (after giving effect to this Agreement) as if made on and as of
such date.
3. All capitalized terms not defined herein shall have the meaning ascribed to
them in the Credit Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
By:     __________________________
Name:    __________________________
Title:    __________________________


















11481336.2

- 95 -